Exhibit 10.1

CREDIT AGREEMENT

dated as of February 25, 2015

between

RENAISSANCERE HOLDINGS LTD.,

as the Borrower,

and

BARCLAYS BANK PLC,

as the Lender



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

              Page   ARTICLE I. DEFINITIONS      1      Section 1.1   

Definitions

     1      Section 1.2   

Other Interpretive Provisions

     16      Section 1.3   

Accounting Principles

     17      Section 1.4   

Rounding

     17      Section 1.5   

Times of Day

     17    ARTICLE II. AMOUNT AND TERMS OF THE LOAN      18      Section 2.1   

Term Loan

     18      Section 2.2   

Payments

     18      Section 2.3   

Interest

     19      Section 2.4   

Fees

     19      Section 2.5   

Computation of Fees and Interest

     19      Section 2.6   

Evidence of Debt

     19      Section 2.7   

Payments Generally

     20    ARTICLE III. TAXES, YIELD PROTECTION AND ILLEGALITY      20     
Section 3.1   

Taxes

     20      Section 3.2   

Illegality

     23      Section 3.3   

Inability to Determine Rates

     23      Section 3.4   

Increased Costs; Reserves

     23      Section 3.5   

Compensation for Losses

     25      Section 3.6   

Designation of a Different Lending Office

     25      Section 3.7   

Survival

     25    ARTICLE IV. REPRESENTATIONS AND WARRANTIES      26      Section 4.1
  

Due Organization, Authorization, etc.

     26      Section 4.2   

Statutory Financial Statements

     26      Section 4.3   

GAAP Financial Statements

     27      Section 4.4   

Litigation and Contingent Liabilities

     27      Section 4.5   

ERISA

     27      Section 4.6   

Investment Company Act

     28      Section 4.7   

Regulations U and X

     28   

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

              Page     Section 4.8   

Proceeds

     29      Section 4.9   

Insurance

     29      Section 4.10   

Ownership of Properties

     29      Section 4.11   

Accuracy of Information

     29      Section 4.12   

Subsidiaries

     29      Section 4.13   

Insurance Licenses

     29      Section 4.14   

Taxes

     30      Section 4.15   

Securities Laws

     30      Section 4.16   

Compliance with Laws

     30      Section 4.17   

Bermuda Law

     30    ARTICLE V. AFFIRMATIVE COVENANTS      31      Section 5.1   

Reports, Certificates and Other Information

     31      Section 5.2   

Corporate Existence; Foreign Qualification

     34      Section 5.3   

Books, Records and Inspections

     34      Section 5.4   

Insurance

     35      Section 5.5   

Taxes and Liabilities

     35      Section 5.6   

Employee Benefit Plans

     35      Section 5.7   

Compliance with Laws

     35      Section 5.8   

Maintenance of Permits

     35      Section 5.9   

Conduct of Business

     35    ARTICLE VI. FINANCIAL AND NEGATIVE COVENANTS      36      Section 6.1
  

Debt to Capital Ratio

     36      Section 6.2   

Net Worth

     36      Section 6.3   

Mergers, Consolidations and Sales

     36      Section 6.4   

Regulations U and X

     37      Section 6.5   

Other Agreements

     37      Section 6.6   

Transactions with Affiliates

     37      Section 6.7   

Limitation on Liens on Stock of Designated Subsidiaries

     37      Section 6.8   

Restrictions on Negative Pledge Agreements

     38   

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

              Page     Section 6.9   

No Amendment of Certain Documents

     38      Section 6.10   

Dividends, Etc.

     38      Section 6.11   

Investments in DaVinci Entities

     39      Section 6.12   

Investments in the ROIHL Entities

     39      Section 6.13   

Investments in ILS Fund Group

     39    ARTICLE VII. EVENTS OF DEFAULT AND THEIR EFFECT      39     
Section 7.1   

Events of Default

     39      Section 7.2   

Remedies Upon Event of Default

     41      Section 7.3   

Application of Funds

     42    ARTICLE VIII. CONDITIONS      42      Section 8.1   

Conditions to Occurrence of the Effective Date

     42    ARTICLE IX. MISCELLANEOUS      44      Section 9.1   

Amendments and Waivers

     44      Section 9.2   

Notices; Effectiveness; Electronic Communication

     44      Section 9.3   

No Waiver; Cumulative Remedies; Enforcement

     45      Section 9.4   

Expenses; Indemnity; Damage Waiver

     45      Section 9.5   

Payments Set Aside

     47      Section 9.6   

Successors and Assigns

     47      Section 9.7   

Treatment of Certain Information; Confidentiality

     48      Section 9.8   

Right of Setoff

     49      Section 9.9   

Interest Rate Limitation

     49      Section 9.10   

Counterparts; Integration; Effectiveness

     49      Section 9.11   

Survival of Representations and Warranties

     49      Section 9.12   

Severability

     50      Section 9.13   

Governing Law; Jurisdiction; Etc.

     50      Section 9.14   

WAIVER OF JURY TRIAL

     51      Section 9.15   

No Advisory or Fiduciary Responsibility

     51      Section 9.16   

Electronic Execution of Assignments and Certain Other Documents

     52      Section 9.17   

USA PATRIOT Act

     52      Section 9.18   

Judgment Currency

     52      Section 9.19   

Entire Agreement

     52   

 

iii



--------------------------------------------------------------------------------

SCHEDULES AND EXHIBITS

 

SCHEDULE 4.2 SAP Exceptions SCHEDULE 4.3 Adverse Changes SCHEDULE 4.4 Litigation
and Contingent Liabilities SCHEDULE 4.12 Subsidiaries SCHEDULE 4.14 Taxes
SCHEDULE 9.2 Addresses EXHIBIT A Loan Notice EXHIBIT B Form of Compliance
Certificate EXHIBIT C Form of Note

 

iv



--------------------------------------------------------------------------------

CREDIT AGREEMENT

THIS CREDIT AGREEMENT, dated as of February 25, 2015, is entered into between
RenaissanceRe Holdings Ltd., a Bermuda company (the “Borrower”), and Barclays
Bank PLC (the “Lender”).

W I T N E S S E T H:

The Borrower has requested that the Lender provide financing for general
corporate purposes, including for the acquisition by the Borrower of Platinum
Underwriters Holdings, Ltd. (the “Acquisition”), and the Lender is willing to do
so on the terms and conditions set forth herein.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

ARTICLE I.

DEFINITIONS

SECTION 1.1 Definitions. When used herein the following terms shall have the
following meanings:

“Acquisition” has the meaning specified in the recitals to this Agreement.

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

“Agreement” means this Credit Agreement.

“Annual Statement” means the annual financial statement of an Insurance
Subsidiary as required to be filed with the applicable Governmental Authority of
such Insurance Subsidiary’s domicile, together with all exhibits or schedules
filed therewith, prepared in conformity with SAP.

“Applicable Margin” means (i) until May 25, 2015, 0.90% per annum and (ii) after
May 25, 2015, 1.125% per annum.

“Base Rate” means, for any day, a rate per annum equal to the higher of (a) the
Prime Rate in effect on such day and (b) the Federal Funds Effective Rate in
effect on such day plus 0.50%. Any change in the Base Rate due to a change in
the Prime Rate or the Federal Funds Effective Rate shall be effective from and
including the effective date of such change in the Prime Rate or the Federal
Funds Effective Rate, as applicable.

“Borrower” has the meaning specified in the Preamble.

“Borrower Net Worth” means, as of any date of determination, the sum of (a) the
consolidated shareholders equity of the Borrower and its Subsidiaries calculated
in accordance with GAAP, plus, without duplication, (b) any preferred shares of
the Borrower issued to Persons other than a Subsidiary which are not mandatorily
redeemable before the Maturity Date.



--------------------------------------------------------------------------------

“Borrower Swap” means any Swap Contract entered into between the Borrower and
Renaissance Re for the purpose of providing capital to Renaissance Re with
respect to catastrophic risks.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, New York, New York or London, England and, if the applicable Business
Day relates the Eurodollar Rate, means any such day on which dealings in Dollar
deposits are carried on in the London interbank eurodollar market.

“Capitalized Lease” means, as to any Person, any lease which is or should be
capitalized on the balance sheet of such Person in accordance with GAAP,
together with any other lease which is in substance a financing lease, including
any lease under which (a) such Person has or will have an option to purchase the
property subject thereto at a nominal amount or an amount less than a reasonable
estimate of the fair market value of such property as of the date the lease is
entered into or (b) the term of the lease approximates or exceeds the expected
useful life of the property leased thereunder.

“Catastrophe Bond” means (a) any note, bond or other Debt instrument or any swap
or other similar agreement which has a catastrophe, weather or other risk
feature linked to payments thereunder and (b) any equity interest in a Person
that is not a Subsidiary controlled, directly or indirectly, by the Borrower for
the sole purpose of investing in Debt of the type described in clause (a),
which, in the case of Catastrophe Bonds purchased by the Borrower or any of its
Subsidiaries, are purchased in accordance with its customary reinsurance
underwriting procedures.

“Change in Control” shall be deemed to have occurred if (a) any sale, lease,
exchange or other transfer (in one transaction or a series of related
transactions) of all, or substantially all, of the assets of the Borrower
occurs; (b) any “person” as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934 (the “Exchange Act”), is or becomes, directly or
indirectly, the “beneficial owner,” as defined in Rule 13d-3 under the Exchange
Act, of securities of the Borrower that represent 51% or more of the combined
voting power of the Borrower’s then outstanding securities; or (c) during any
period of two consecutive years, individuals who at the beginning of such period
constituted the Board of Directors of the Borrower (together with any new
directors whose nomination by or appointment to the Board of Directors or whose
nomination by the stockholders of the Borrower was approved by a vote of the
directors of the Borrower then still in office who are either directors at the
beginning of such period or whose election or nomination for election was
previously approved by the Board of Directors) cease for any reason to
constitute a majority of the Borrower’s Board of Directors then in office.

“Change in Law” means the occurrence, after the Effective Date, of any of the
following: (a) the adoption or taking effect of any Law, (b) any change in any
Law or in the administration, interpretation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, guideline
or directive (whether or not having the force of law) by any Governmental
Authority; provided that notwithstanding anything herein to the contrary,
(x) the

 

2



--------------------------------------------------------------------------------

Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith and
(y) all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Change in Law”, regardless of the date enacted, adopted or issued.

“Code” means the Internal Revenue Code of 1986.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit B but with such changes as the Lender may from time to time reasonably
request for purposes of monitoring the Borrower’s compliance herewith.

“Consolidated Debt” means the consolidated Debt of the Borrower and its
Subsidiaries, including the principal amount of the Loan. For purposes of
calculating Consolidated Debt, an amount will be excluded equal to the OL Note
Exclusion Amount.

“Contractual Obligation” means, relative to any Person, any obligation,
commitment or undertaking under any agreement or other instrument to which such
Person is a party or by which it or any of its property is bound or subject.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
Controlling and Controlled have meanings correlative thereto.

“Covered Entity” has the meaning specified in Section 2.2(b).

“Debt” means, with respect to any Person, at any date, without duplication,
(a) all obligations of such Person for borrowed money or in respect of loans or
advances (including any such obligation issued by such Person that qualify as
Catastrophe Bonds described in clause (a) of the definition thereof net of any
escrow established (whether directly or to secure any letter of credit issued to
back such Catastrophe Bonds) in connection with such Catastrophe Bonds); (b) all
obligations of such Person evidenced by bonds, debentures, notes or other
similar instruments; (c) all obligations in respect of letters of credit which
have been drawn but not reimbursed by the Person for whose account such letter
of credit was issued, and bankers’ acceptances issued for the account of such
Person; (d) all obligations in respect of Capitalized Leases of such Person;
(e) the Swap Termination Value in respect of Swap Contracts of such Person;
(f) whether or not so included as liabilities in accordance with GAAP, all
obligations of such Person to pay the deferred purchase price of property or
services; (g) Debt of such Person secured by a Lien on property owned or being
purchased by such Person (including Debt arising under conditional sales or
other title retention agreements) whether or not such Debt is limited in
recourse (it being understood, however, that if recourse is limited to such
property, the amount of such Debt shall be limited to the lesser of the face
amount of such Debt and the fair market value of all property of such Person
securing such Debt); (h) any Debt of another Person secured by a Lien on any
assets of such first Person, whether or not such Debt is assumed by such first
Person (it being understood that if such Person has not assumed or otherwise
become personally liable for any such Debt, the amount of the Debt of such
Person in connection therewith shall be

 

3



--------------------------------------------------------------------------------

limited to the lesser of the face amount of such Debt and the fair market value
of all property of such Person securing such Debt); (i) any Debt of a
partnership in which such Person is a general partner unless such Debt is
nonrecourse to such Person; (j) any capital stock or other equity interests
issued by such Person that has a mandatory redemption date that may or will
occur on or prior to the Maturity Date; and (k) all Guarantees of such Person in
respect of any of the foregoing (including in respect of the Joint Venture LC)
provided that, notwithstanding anything to the contrary contained herein, Debt
shall not include, (1) issued, but undrawn, letters of credit which have been
issued to reinsurance cedents in the ordinary course of business, (2) unsecured
current liabilities incurred in the ordinary course of business and paid within
90 days after the due date (unless contested diligently in good faith by
appropriate proceedings and, if requested by the Lender, reserved against in
conformity with GAAP) other than liabilities that are for money borrowed or are
evidenced by bonds, debentures, notes or other similar instruments (except as
described in clauses (1) or (2) above), (3) any obligations of such Person under
any Reinsurance Agreement, Primary Policy, Industry Loss Warranty or Borrower
Swap, or (4) any Net Worth Maintenance Agreement.

“Debt to Capital Ratio” means the ratio of (a) Consolidated Debt to (b) the sum
of Borrower Net Worth plus Consolidated Debt.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization
or similar debtor relief Laws of the United States, Bermuda or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Default” means any condition or event, which, after notice or lapse of time or
both, would constitute an Event of Default.

“Default Rate” means when used with respect to (a) the Loan, an interest rate
equal to the interest rate (including any Applicable Margin) otherwise
applicable to the Loan plus 2% per annum, and (b) any Obligation not covered in
clause (a) above, an interest rate equal to the Base Rate plus any Applicable
Margin plus 2% per annum.

“Department” has the meaning specified in Section 4.2.

“Designated Subsidiary” means any present or future consolidated Subsidiary of
the Borrower, the consolidated net worth of which constitutes at least 10% of
the consolidated net worth of the Borrower.

“Dollar(s)” and the sign “$” means lawful money of the United States.

“Effective Date” means the date on which the conditions precedent for the
effectiveness of this Agreement specified in Section 8.1 are met.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.

 

4



--------------------------------------------------------------------------------

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by the Borrower or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by the Borrower or any ERISA Affiliate from a Multiemployer
Plan or notification that a Multiemployer Plan is in reorganization; (d) the
filing of a notice of intent to terminate, the treatment of a Plan amendment as
a termination under Section 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan;
(e) an event or condition which constitutes grounds under Section 4042 of ERISA
for the termination of, or the appointment of a trustee to administer, any
Pension Plan or Multiemployer Plan; (f) the determination that any Pension Plan
or Multiemployer Plan is considered an at-risk plan or a plan in endangered or
critical status within the meaning of Sections 430, 431 and 432 of the Code or
Sections 303, 304 and 305 of ERISA; or (g) the imposition of any liability under
Title IV of ERISA, other than for PBGC premiums due but not delinquent under
Section 4007 of ERISA, upon the Borrower or any ERISA Affiliate.

“Eurodollar Rate” means:

(a) the Screen Rate; or

(b) if no Screen Rate is available for the Interest Period, the applicable
Interpolated Screen Rate for the Loan,

as of, in the case of clauses (a) and (b) above, the Specified Time on the
Quotation Day for a period comparable to the relevant Interest Period for the
Loan. Each calculation by the Lender of the Eurodollar Rate shall be conclusive
and binding for all purposes, absent manifest error.

“Event of Default” means any of the events described in Section 7.1.

“Excess Catastrophe Losses” means that part of any losses recognized by the
Borrower or any of its Subsidiaries under the terms of any Catastrophe Bonds,
Reinsurance Agreements or other similar arrangements during any Fiscal Quarter
that are in excess of $150,000,000.

“Excluded Indebtedness” means (a) indebtedness between a Subsidiary of the
Borrower, on the one hand, and the Borrower or another Subsidiary of the
Borrower, on the other hand, (b) indebtedness under the Revolving Credit
Agreement, including any amendment, extension or replacement thereof, provided
that the aggregate principal amount outstanding thereunder shall not exceed
$350,000,000 and (c) any indebtedness of Platinum Underwriters Holdings, Ltd. or
any of its Subsidiaries existing immediately prior to the consummation of the
Acquisition, including any Guarantee in respect thereof that is or becomes
effective at any time.

 

5



--------------------------------------------------------------------------------

“Excluded Taxes” means, with respect to the Lender or any other recipient of any
payment to be made by or on account of any obligation of the Borrower hereunder,
(a) taxes imposed on or measured by its overall net income (however
denominated), and franchise taxes imposed on it (in lieu of net income taxes),
by the jurisdiction (or any political subdivision thereof) under the Laws of
which such recipient is organized or in which its principal office is located
or, in the case of the Lender, in which its applicable Lending Office is
located, (b) any branch profits taxes imposed by the United States or any
similar tax imposed by any other jurisdiction described in clause (a), (c) any
backup withholding tax that is required by the Code to be withheld from amounts
payable to a Lender that has failed to comply with Section 3.1(e)(i), (d) any
withholding tax that (i) is required to be imposed on amounts payable to any
Foreign Lender pursuant to the Laws in force at the time such Foreign Lender
becomes a party hereto (or designates a new Lending Office) or (ii) is
attributable to a Foreign Lender’s failure or inability (other than as a result
of a Change in Law) to comply with Section 3.1(e)(i), except to the extent that
such Foreign Lender (or its assignor, if any) was entitled, at the time of
designation of a new Lending Office (or assignment), to receive additional
amounts from the Borrower with respect to such withholding tax pursuant to
Section 3.1(a)(ii) or (iii) and (e) any U.S. federal withholding Taxes imposed
under FATCA.

“Executive Officer” means, as to any Person, the president, the chief financial
officer, the chief executive officer, the general counsel, the treasurer or the
secretary and, solely for purposes of notices given pursuant to Article II or
Article III, any other officer or employee of the Borrower so designated by any
of the foregoing officers in a notice to the Lender. Any document delivered
hereunder that is signed by an Executive Officer of the Borrower shall be
conclusively presumed to have been authorized by all necessary corporate,
partnership and/or other action on the part of the Borrower and such Executive
Officer shall be conclusively presumed to have acted on behalf of the Borrower.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended version that is substantively comparable) and any
current or future regulations or official interpretations thereof and any
agreement entered into pursuant to Section 1471(b)(1) of the Code.

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published by the Federal Reserve Bank of New York
on the Business Day next succeeding such day; provided that (a) if such day is
not a Business Day, the Federal Funds Effective Rate for such day shall be such
rate on such transactions on the next preceding Business Day as so published on
the next succeeding Business Day and (b) if no such rate is so published on such
next succeeding Business Day, the Federal Funds Effective Rate for such day
shall be the average rate (rounded upwards, if necessary, to the next 1/100 of
1%) charged to Barclays Bank PLC on such day on such transactions as determined
by the Lender.

“Financial Strength Rating” means (a) the financial strength rating given to
Renaissance Re by A.M. Best Company or (b) in the event that A.M. Best Company
ceases to exist or to issue financial strength ratings generally, the equivalent
financial strength rating given to Renaissance Re by S&P.

 

6



--------------------------------------------------------------------------------

“Fiscal Quarter” means any quarter of a Fiscal Year.

“Fiscal Year” means any period of twelve consecutive calendar months ending on
the last day of December.

“Foreign Lender” means, with respect to the Borrower, any lender that is
organized under the Laws of a jurisdiction other than that in which the Borrower
is resident for tax purposes. For purposes of this definition, the United
States, each State thereof and the District of Columbia shall be deemed to
constitute a single jurisdiction.

“Foreign Plan” has the meaning specified in Section 4.5(c).

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

“Guarantee” means, as to any Person, (without duplication) any (a) obligation,
contingent or otherwise, of such Person guaranteeing or having the economic
effect of guaranteeing any Debt or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Debt or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Debt or other obligation of the payment or performance of such Debt or
other obligation, (iii) to maintain working capital, equity capital or any other
financial statement condition or liquidity or level of income or cash flow of
the primary obligor so as to enable the primary obligor to pay such Debt or
other obligation, or (iv) entered into for the purpose of assuring in any other
manner the obligee in respect of such Debt or other obligation of the payment or
performance thereof or to protect such obligee against loss in respect thereof
(in whole or in part), or (b) Lien on any assets of such Person securing any
Debt or other obligation of any other Person, whether or not such Debt or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Debt to obtain any such Lien); provided, however, that
obligations of the Borrower or any of its Subsidiaries under Primary Policies,
Reinsurance Agreements, Industry Loss Warranties or any Borrower Swap which are
entered into in the ordinary course of business (including security posted to
secure obligations thereunder) shall not be deemed to be a Guarantee for the
purposes of this

 

7



--------------------------------------------------------------------------------

Agreement. The amount of any Guarantee shall be deemed to be an amount equal to
the stated or determinable amount of the related primary obligation, or portion
thereof, in respect of which such Guarantee is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof as
determined by the guaranteeing Person in good faith. The term “Guarantee” as a
verb has a corresponding meaning.

“ILS Fund Group” means RenaissanceRe Fund Holdings Ltd., a Bermuda company, and
its Subsidiaries in existence on December 31, 2014 and each Subsidiary
(including any Insurance-Linked Securities Fund or Person licensed as an
insurance company) formed after December 31, 2014 in connection with the
establishment and management of Insurance-Linked Securities Funds.

“Incurrence of Indebtedness” means the borrowing, issuance or other incurrence
of (a) indebtedness for borrowed money or in respect of loans or advances or
(b) indebtedness evidenced by bonds, debentures, notes or other similar
instruments, other than, in the case of each of clauses (a) and (b) above,
Excluded Indebtedness.

“Indemnified Taxes” means Taxes other than Excluded Taxes.

“Indemnitee” has the meaning specified in Section 9.4(b).

“Industry Loss Warranty” means an agreement, whether in the form of a
reinsurance agreement or a Swap Contract or other similar agreement entered into
by any Insurance Subsidiary in accordance with its customary insurance or
reinsurance underwriting procedures, which creates a payment obligation arising
from an industry-wide loss relating to a catastrophe, weather or other similar
risk.

“Information” has the meaning specified in Section 9.7.

“Insurance Code” means, with respect to any Insurance Subsidiary, the Insurance
Code or Law of such Insurance Subsidiary’s domicile and any successor statute of
similar import, together with the regulations thereunder or otherwise modified
and in effect from time to time. References to sections of the Insurance Code
shall be construed to also refer to successor sections.

“Insurance-Linked Securities Fund” means a pooled investment vehicle formed or
organized by a member of the ILS Fund Group (i) which is not licensed by a
Governmental Authority to engage in the insurance business by issuing Primary
Policies or entering into Reinsurance Agreements or Industry Loss Warranties,
(ii) which is managed by a Non-Insurance Subsidiary or a member of the ILS Fund
Group, (iii) which invests in any or all of the following: bonds and other
securities, repurchase agreements, Swap Contracts and other arrangements related
to insurance, reinsurance and weather, energy and related commodity derivatives
transactions including Industry Loss Warranties or collateralized reinsurance
contracts, and (iv) the ownership or profit interests in which may be held by
institutional investors and/or one or more members of the ILS Fund Group.

“Insurance Policies” means policies purchased from insurance companies by the
Borrower or any of its Subsidiaries, for its own account to insure against its
own liability and property loss (including casualty, liability and workers’
compensation insurance), other than Retrocession Agreements.

 

8



--------------------------------------------------------------------------------

“Insurance Subsidiary” means any Subsidiary of the Borrower which is licensed by
any Governmental Authority to engage in the insurance business by issuing
Primary Policies or entering into Reinsurance Agreements.

“Interest Payment Date” means the last day of each Interest Period applicable to
the Loan and the Maturity Date.

“Interest Period” means the period commencing on the date the Loan is disbursed
and ending on the date one month thereafter and each successive one-month period
throughout the term of the Loan;

provided that:

(i) if any Interest Period would otherwise end on a day that is not a Business
Day, that Interest Period shall be extended to the following Business Day unless
the result of such extension would be to carry such Interest Period into another
calendar month, in which event such Interest Period shall end on the preceding
Business Day;

(ii) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and

(iii) no Interest Period for the Loan shall extend beyond the scheduled Maturity
Date.

“Interpolated Screen Rate” means the rate (rounded upwards to four decimal
places) which results from interpolating on a linear basis between:

(a) the Screen Rate for the longest period (for which that Screen Rate is
available) which is less than the relevant Interest Period for the Loan; and

(b) the Screen Rate for the shortest period (for which that Screen Rate is
available) which exceeds the relevant Interest Period for the Loan,

as of, in the case of clauses (a) and (b) above, the Specified Time on the
Quotation Day.

“Invested Assets” means cash, cash equivalents, short term investments,
investments held for sale, any other assets which are treated as investments
under GAAP and shares of RIHL and RIHL II.

“Joint Venture” means Top Layer Reinsurance Ltd.

“Joint Venture LC” means the $37,500,000 Letter of Credit Facility dated
June 13, 2008 between Renaissance Re and Deutsche Bank AG New York Branch in
connection with the investment in the Joint Venture.

 

9



--------------------------------------------------------------------------------

“Laws” means, in respect of any Person, collectively, all international,
foreign, Federal, state and local statutes, treaties, rules, guidelines,
regulations, ordinances, codes and administrative or judicial precedents or
authorities, including the interpretation or administration thereof by any
Governmental Authority charged with the enforcement, interpretation or
administration thereof, and all applicable administrative orders, directed
duties, requests, licenses, authorizations and permits of, and agreements with,
any Governmental Authority, in each case applicable to such Person and whether
or not having the force of law.

“Lender” has the meaning specified in the Preamble.

“Lending Office” means the Lender’s address and its account as set forth on
Schedule 9.2, or such other address or account as the Lender may from time to
time notify to the Borrower.

“Lien” means, when used with respect to any Person, any interest in any real or
personal property, asset or other right held, owned or being purchased or
acquired by such Person for its own use, consumption or enjoyment which secures
payment or performance of any obligation and shall include any mortgage, lien,
pledge, encumbrance, charge, retained title of a conditional vendor or lessor,
or other security agreement, mortgage, deed of trust, chattel mortgage,
assignment, pledge, retention of title, financing or similar statement or
notice, or other encumbrance arising as a matter of law, judicial process or
otherwise.

“Lloyd’s” means Lloyd’s of London or members of its syndicate.

“Loan” means the loan made by the Lender to the Borrower under Article II.

“Loan Documents” means this Agreement and all other agreements, instruments,
certificates, documents, schedules or other written indicia delivered by the
Borrower or any of its Subsidiaries in connection with any of the foregoing.

“Loan Notice” means a notice substantially in the form of Exhibit A.

“Margin Stock” means “margin stock” as such term is defined in Regulation U or X
of the FRB.

“Material Adverse Effect” means, the occurrence of an event (including any
adverse determination in any litigation, arbitration, or governmental
investigation or proceeding), which has or could reasonably be expected to have
a material adverse effect on:

(a) the assets, business, financial condition or operations of the Borrower and
its Subsidiaries taken as a whole; or

(b) the ability of the Borrower to perform any of its payment or other material
obligations under any of the Loan Documents; or

(c) the legality, validity, binding effect or enforceability against the
Borrower of any Loan Document that by its terms purports to bind the Borrower;

 

10



--------------------------------------------------------------------------------

provided that, so long as no violation of the covenants contained in Section 6.1
and Section 6.2 shall have occurred and be continuing as a result thereof, the
occurrence of losses that give rise to or result in Excess Catastrophe Losses
shall not be deemed to have a Material Adverse Effect.

“Material Insurance Subsidiary” means an Insurance Subsidiary which is also a
Material Subsidiary.

“Material Subsidiary” means (a) Renaissance Re and (b) each other Subsidiary of
the Borrower that either (i) as of the end of the most recently completed Fiscal
Year of the Borrower for which audited financial statements are available, has
assets that exceed 10% of the total consolidated assets of the Borrower and all
its Subsidiaries as of the last day of such period or (ii) for the most recently
completed Fiscal Year of the Borrower for which audited financial statements are
available, has revenues that exceed 10% of the consolidated revenue of the
Borrower and all of its Subsidiaries for such period.

“Maturity Date” means August 25, 2015; provided, however, that if such date is
not a Business Day, the Maturity Date shall be the next preceding Business Day.

“Moody’s” means Moody’s Investors Service, Inc.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

“Net Cash Proceeds” means in connection with any Incurrence of Indebtedness or
any issuance or sale of Equity Interests, the cash proceeds actually received
therefrom, net of attorneys’ fees, investment banking fees, accountants’ fees,
brokerage fees, underwriting discounts and commissions and other customary fees
and expenses actually incurred in connection therewith.

“Net Worth Maintenance Agreement” means net worth maintenance agreements entered
into by the Borrower or any of its Subsidiaries with respect to a wholly-owned
Insurance Subsidiary which are required either by the Governmental Authority
regulating such Insurance Subsidiary or a rating agency providing a rating for
such Insurance Subsidiary provided such agreements are in favor of either such
Insurance Subsidiary or the Governmental Authority regulating such Insurance
Subsidiary or beneficiaries of the policies issued by such Insurance Subsidiary.

“Non-Insurance Subsidiary” means any Subsidiary of the Borrower (i) that is not
an Insurance Subsidiary, (ii) does not own directly or indirectly any
outstanding shares or other equity interests of any Insurance Subsidiary and
(iii) the outstanding shares or other equity interests of which are not owned
directly or indirectly by an Insurance Subsidiary.

“Note” means a promissory note made by the Borrower in favor of the Lender
evidencing the Loan, substantially in the form of Exhibit C.

 

11



--------------------------------------------------------------------------------

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, the Borrower arising under any Loan Document or
otherwise with respect to the Loan, whether direct or indirect (including those
acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest and fees that accrue after
the commencement by or against the Borrower of any proceeding under any Debtor
Relief Laws naming the Borrower as the debtor in such proceeding, regardless of
whether such interest and fees are allowed claims in such proceeding.

“OL Note Exclusion Amount” means, as of any date of determination, an amount
equal to the least of (a) the outstanding principal balance of OL Notes, (b) the
market value of the assets on deposit in the Segregated Account and
(c) $400,000,000. Assets in the Segregated Account will be valued in accordance
with the standard valuation methodology applied by the Borrower from time to
time consistent with the manner in which such valuation is reported to S&P or
Moody’s with respect to such OL Notes.

“OL Notes” means (a) the $250,000,000 5.75% senior notes due 2020 issued by
RenRe North America Holdings Inc. and (b) all senior unsecured notes issued by
the Borrower after the Effective Date to the extent that the principal amount of
such notes at the time of issuance was excluded from debt by S&P or Moody’s for
purposes of financial leverage (e.g., if $150,000,000 of senior unsecured notes
are issued but only $100,000,000 are excluded, then only $100,000,000 of such
notes will constitute OL Notes).

“Ordinary Course Litigation” has the meaning specified in Section 4.4.

“Organization Documents” means, (a) with respect to any company or corporation,
the certificate or articles of incorporation and the by laws (or equivalent of
comparable constitutive documents with respect to any non-U.S. jurisdiction),
any certificate of determination or instrument relating to the rights of
preferred shareholders of such company or corporation and any shareholder rights
agreement; (b) with respect to any limited liability company, the certificate or
articles of formation or organization and operating agreement; and (c) with
respect to any partnership, joint venture, trust or other form of business
entity, the partnership, joint venture or other applicable agreement of
formation or organization and any agreement, instrument, filing or notice with
respect thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.

“Participant” has the meaning specified in Section 9.6(c).

“PATRIOT Act” has the meaning specified in Section 9.17.

“PBGC” means the Pension Benefit Guaranty Corporation.

 

12



--------------------------------------------------------------------------------

“Pension Act” means the Pension Protection Act of 2006 (P.L. 109-280).

“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Sections 412, 430 and 436
of the Code and Sections 302 and 303 of ERISA.

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Borrower or
any ERISA Affiliate or to which the Borrower or any ERISA Affiliate contributes
or has an obligation to contribute, or in the case of a multiple employer or
other plan described in Section 4064(a) of ERISA, has made contributions at any
time during the immediately preceding five plan years.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established by the Borrower or, with respect to any such
plan that is subject to Section 412 of the Code or Title IV of ERISA, any ERISA
Affiliate.

“Primary Policies” means any insurance policies issued by an Insurance
Subsidiary.

“Prime Rate” means the rate of interest publicly announced, from time to time,
by the Lender at its principal office in New York City as its “prime rate,” with
the understanding that the “prime rate” is one of the Lender’s base rates (not
necessarily the lowest of such rates) and serves as the basis upon which
effective rates of interest are calculated for those loans making reference
thereto and is evidenced by the recording thereof after its announcement in such
internal publications as the Lender may designate or (b) if the Lender has no
“prime rate,” the rate of interest last quoted by The Wall Street Journal as the
“Prime Rate” in the U.S. or, if The Wall Street Journal ceases to quote such
rate, the highest per annum interest rate published by the Federal Reserve Board
in Federal Reserve Statistical Release H.15 (519) (Selected Interest Rates) as
the “bank prime loan” rate or, if such rate is no longer quoted therein, any
similar rate quoted therein (as reasonably determined by the Lender) or any
similar release by the Federal Reserve Board (as reasonably determined by the
Lender).

“Quotation Day” means, in relation to any period for which an interest rate is
to be determined, two Business Days before the first day of that period.

“Regulator” means (a) with respect to Bermuda, the Bermuda Monetary Authority
and (b) with respect to any other jurisdiction, the similar Governmental
Authority in the applicable jurisdiction.

“Reinsurance Agreements” means any agreement, contract, treaty, certificate or
other arrangement whereby the Borrower or any Subsidiary agrees to assume from
or reinsure an insurer or reinsurer all or part of the liability of such insurer
or reinsurer under a policy or policies of insurance issued by such insurer or
reinsurer.

 

13



--------------------------------------------------------------------------------

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.

“Renaissance Re” means Renaissance Reinsurance Ltd., a Bermuda company and
wholly-owned Subsidiary of the Borrower.

“Renaissance Re Net Worth” means the consolidated shareholders’ equity of
Renaissance Re and its Subsidiaries calculated in accordance with GAAP.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30-day notice period has been waived.

“Required Borrower Net Worth” has the meaning specified in Section 6.2(a).

“Required Renaissance Re Net Worth” has the meaning specified in Section 6.2(b).

“Requirements of Law” for any Person means the Organization Documents of such
Person and any Law or determination of an arbitrator or a court or other
Governmental Authority, in each case applicable to or binding upon such Person
or any of its property or to which such Person or any of its property is
subject.

“Retrocession Agreements” means any agreement, treaty, certificate or other
arrangement whereby any Insurance Subsidiary cedes to another insurer all or
part of such Insurance Subsidiary’s liability under a policy or policies of
insurance reinsured by such Insurance Subsidiary.

“Revolving Credit Agreement” means the Credit Agreement, dated as of May 17,
2012, among the Borrower, various financial institutions parties thereto, and
Wells Fargo Bank, National Association, as administrative agent.

“RIHL” means Renaissance Investment Holdings Ltd.

“RIHL II” means Renaissance Investment Holdings II Ltd.

“ROIHL” means Renaissance Other Investments Holdings Ltd.

“ROIHL Entities” means ROIHL, ROIHL II and ROIHL III.

“ROIHL II” means Renaissance Other Investments Holdings II Ltd.

“ROIHL III” means Renaissance Other Investments Holdings III Ltd.

“SAP” means, as to each Insurance Subsidiary, the statutory accounting practices
prescribed or permitted by the Regulator in such Insurance Subsidiary’s domicile
for the preparation of Annual Statements and other financial reports by
insurance corporations of the same type as such Insurance Subsidiary.

 

14



--------------------------------------------------------------------------------

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc.

“Screen Rate” means the London interbank offered rate administered by ICE
Benchmark Administration Limited (or any other person which takes over the
administration of that rate) for the relevant period displayed on page LIBOR01
or LIBOR02 of the Reuters Screen (or any replacement Reuters page which displays
that rate), provided, if such page or service ceases to be available, the Lender
shall specify another page or service displaying the relevant rate.

“SEC” means the United States Securities and Exchange Commission or any
Governmental Authority succeeding to any of its principal functions.

“Segregated Account” means a segregated custodial account of the Borrower
established in connection with the issuance of OL Notes.

“Specified Time” means 11:00 am (London time).

“SPV Restrictions” means restrictions on a Person’s ability to pay dividends,
redeem stock, make distributions, sell, transfer, dispose of or grant liens on
its assets, incur debt, and other limitations on such Person’s ability to
conduct business which are imposed by third parties who have invested in or
otherwise provided capital to such Person to ensure that such Person’s assets
are used solely to collateralize and make payments under reinsurance or
retrocession agreements (or other insurance or reinsurance arrangements
containing similar return of capital provisions) issued by such Person and, upon
termination of such agreements or arrangements, to return funds to such
investors.

“Statutory Financial Statements” has the meaning specified in Section 4.2.

“Subsidiary” means a Person of which the indicated Person and/or its other
Subsidiaries, individually or in the aggregate, own, directly or indirectly,
such number of outstanding shares or other equity interests as have at the time
of any determination hereunder more than 50% of the ordinary voting power.
Unless otherwise specified, “Subsidiary” shall mean a Subsidiary of the
Borrower; provided, however, that none of DaVinciRe Holdings Ltd., DaVinci
Reinsurance Ltd., Francis Peak Partners, L.P., Upsilon Reinsurance Fund
Opportunities Ltd. or Upsilon RFO Re Ltd. shall be deemed to be a Subsidiary of
the Borrower nor shall any member of the ILS Fund Group be deemed to be a
Subsidiary of the Borrower provided that the Borrower directly owns 100% of the
beneficial, economic and voting rights of RenaissanceRe Fund Holdings Ltd.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by, a long form confirmation or subject to any master agreement,
(b) any and all transactions of any kind, and the related confirmations, which

 

15



--------------------------------------------------------------------------------

are subject to the terms and conditions of, or governed by, any form of master
agreement published by the International Swaps and Derivatives Association,
Inc., any International Foreign Exchange Master Agreement, or any other master
agreement, including any such obligations or liabilities thereunder and (c) all
other agreements or arrangements designed to protect such Person against
catastrophic events, fluctuations in interest rates or currency exchange rates;
provided that for purposes of clause (e) of the definition of the term “Debt”,
the term “Swap Contract” shall not include any Retrocession Agreement or
Catastrophe Bond or Industry Loss Warranty.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include the Lender).

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Trigger Default” means (a) an Event of Default under Section 6.1 (Debt to
Capital Ratio), Section 6.2 (Borrower Net Worth/Renaissance Re Net Worth),
Section 7.1(a) (Non-Payment of Loan) or Section 7.1(b) (Non-Payment of Interest,
Fees, etc.) or (b) a Default or Event of Default under Section 7.1(e)
(Bankruptcy, Insolvency, etc.).

“United States” and “U.S.” mean the United States of America.

SECTION 1.2 Other Interpretive Provisions. With reference to this Agreement and
each other Loan Document, unless otherwise specified herein or in such other
Loan Document:

(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “hereto,” “herein,”
“hereof” and “hereunder,” and words of similar import when used in any Loan
Document, shall be construed to refer to such Loan Document in its entirety and
not to any particular provision thereof, (iv) all references in a Loan Document
to Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any Law

 

16



--------------------------------------------------------------------------------

shall include all statutory and regulatory provisions consolidating, amending,
replacing or interpreting such Law and any reference to any Law or regulation
shall, unless otherwise specified, refer to such Law or regulation as amended,
modified or supplemented from time to time, and (vi) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights.

(b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

(c) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

(d) When used herein, the terms “best knowledge of” or “to the best knowledge
of” any Person shall mean matters within the actual knowledge of such Person (or
an Executive Officer or general partner of such Person) or which should have
been known by such Person after reasonable inquiry.

SECTION 1.3 Accounting Principles. Unless otherwise defined or the context
otherwise requires, all financial and accounting terms used herein or in any of
the Loan Documents or any certificate or other document made or delivered
pursuant hereto shall be defined in accordance with GAAP or SAP, as the context
may require; provided, however, that for purposes of calculating the financial
covenants, the financial statements required under Section 5.1(a) shall be
adjusted so that DaVinciRe Holdings Ltd., DaVinci Reinsurance Ltd. and the ILS
Fund Group shall be accounted for under the equity method rather than
consolidated as Subsidiaries. When used in this Agreement, the term “financial
statements” shall include the notes and schedules thereto. Notwithstanding the
foregoing, for purposes of determining compliance with any covenant (including
the computation of any financial covenant) contained herein, Debt of the
Borrower and its Subsidiaries shall be deemed to be carried at 100% of the
outstanding principal amount thereof, and the effects of FASB ASC 825 and FASB
ASC 470-20 on financial liabilities shall be disregarded.

SECTION 1.4 Rounding. Any financial ratios required to be maintained by the
Borrower pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).

SECTION 1.5 Times of Day. Unless otherwise specified, all references herein to
times of day shall be references to New York, New York time (daylight or
standard, as applicable).

 

17



--------------------------------------------------------------------------------

ARTICLE II.

AMOUNT AND TERMS OF THE LOAN

SECTION 2.1 Term Loan. (a) Upon and subject to the terms and conditions set
forth herein, including Section 2.1(b), the Lender agrees to make a term loan in
Dollars to the Borrower in the amount of $300,000,000 on or before February 27,
2015; provided that the Effective Date shall have occurred prior to the making
of the Loan.

(b) On the date the Loan is made, the Borrower shall be deemed to have certified
that the representations and warranties set forth in Article IV are true and
correct and no Default or Event of Default has occurred and is continuing

SECTION 2.2 Payments.

(a) The Borrower may, upon notice to the Lender, at any time or from time to
time voluntarily prepay the Loan in whole or in part without premium or penalty;
provided that (i) such notice must be received by the Lender not later than 9:00
a.m. three Business Days prior to any date of prepayment and (ii) any prepayment
shall be in a principal amount of $5,000,000 or a whole multiple of $500,000 in
excess thereof, or if less, the entire principal amount thereof then
outstanding. Each such notice shall specify the date and amount of such
prepayment. If such notice is given, the Borrower shall make such prepayment and
the payment amount specified in such notice shall be due and payable on the date
specified therein. Any prepayment of the Loan shall be accompanied by all
accrued interest on the amount prepaid, together with any additional amounts
required pursuant to Section 3.5.

(b) The Borrower shall make prepayments of the Loan until paid in full upon the
occurrence of any of the following at the following times and in the following
amounts:

(i) Within three Business Days after the receipt by the Borrower, any
Non-Insurance Subsidiary, RenRe North America Holdings Inc. or, after the
closing of the Acquisition, Platinum Underwriters Finance, Inc. (each of the
foregoing, a “Covered Entity”) of any Net Cash Proceeds from any issuance of
Equity Interests of such Covered Entity occurring after the Effective Date
(excluding (A) any issuance of Equity Interests as consideration for the
Acquisition, (B) any issuance of Equity Interests pursuant to any employee or
director option program, benefit plan, compensation program, agreement or other
equity compensation or retention arrangement or pursuant to the exercise or
vesting of any employee or director stock options, restricted stock units,
warrants or other equity awards, and (C) any issuance by a Covered Entity to
another Covered Entity or to a Subsidiary of a Covered Entity in an amount equal
to 100% of such Net Cash Proceeds.

(ii) Within three Business Days after the receipt by any Covered Entity of any
Net Cash Proceeds from any Incurrence of Indebtedness by such Covered Entity
occurring after the Effective Date, in an amount equal to 100% of such Net Cash
Proceeds.

Any prepayment of the Loan pursuant to this Section 2.2(b) shall be accompanied
by all accrued interest on the amount prepaid, together with any additional
amounts required pursuant to Section 3.5.

(c) The Borrower shall repay to the Lender on the Maturity Date the aggregate
outstanding principal amount of the Loan.

 

18



--------------------------------------------------------------------------------

(d) The Borrower shall, immediately upon any acceleration of the maturity date
of the Obligations pursuant to Section 7.2, repay the aggregate principal amount
of the Loan outstanding on such date.

SECTION 2.3 Interest.

(a) The Loan shall bear interest at the Eurodollar Rate plus the Applicable
Margin.

(b) Interest on the Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and, to the extent permitted by applicable Law, after judgment,
and before and after the commencement of any proceeding under any Debtor Relief
Law.

(c) Notwithstanding clause (a) of this Section 2.3, after acceleration and, at
the election of the Lender while any Trigger Default exists, the Borrower shall
pay interest (after as well as before entry of judgment thereon to the extent
permitted by Law) on all Obligations at the applicable Default Rate.

(d) Anything herein to the contrary notwithstanding, the obligations of the
Borrower to the Lender hereunder shall be subject to the limitation that
payments of interest shall not be required for any period for which interest is
computed hereunder, to the extent (but only to the extent) that contracting for
or receiving such payment by the Lender would be contrary to the provisions of
any Law applicable to the Lender limiting the highest rate of interest that may
be lawfully contracted for, charged or received by the Lender, and in such event
the Borrower shall pay the Lender interest at the highest rate permitted by
applicable Law.

SECTION 2.4 Fees. Any fees payable by the Borrower hereunder or under any other
Loan Document shall be fully earned when paid and shall not be refundable for
any reason whatsoever.

SECTION 2.5 Computation of Fees and Interest. All computations of fees and
interest shall be made on the basis of a 360-day year and actual days elapsed
(which results in more fees or interest, as applicable, being paid than if
computed on the basis of a 365-day year). Interest shall accrue on the Loan for
the day on which the Loan is made, and shall not accrue on the Loan, or any
portion thereof, for the day on which the Loan or such portion is paid or
pre-paid. Each determination by the Lender of an interest rate or fee hereunder
shall be conclusive and binding for all purposes, absent manifest error.

SECTION 2.6 Evidence of Debt.

(a) The Loan shall be evidenced by one or more accounts or records maintained by
the Lender in the ordinary course of business. The accounts or records
maintained by the Lender shall be conclusive absent manifest error of the amount
of the Loan made by the Lender to the Borrower and the interest and payments
thereon. Any failure to so record or any error in doing so shall not, however,
limit or otherwise affect the obligation of the Borrower hereunder to pay any
amount owing with respect to the Obligations. Upon the request of the Lender,
the Borrower shall execute and deliver to the Lender a Note, which shall
evidence the Lender’s Loan in addition to such accounts or records. The Lender
may attach schedules to the Note and endorse thereon the date, amount and
maturity of its Loan and payments with respect thereto.

 

19



--------------------------------------------------------------------------------

SECTION 2.7 Payments Generally.

(a) General. All payments to be made by the Borrower shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff.
Except as otherwise expressly provided herein, all payments by the Borrower
hereunder shall be made to the Lender at the Lending Office in Dollars in
immediately available funds not later than 11:00 a.m. on the date specified
herein. All payments received by the Lender after 11:00 a.m., shall in each case
be deemed received on the next succeeding Business Day and any applicable
interest or fee shall continue to accrue. If any payment to be made by the
Borrower shall come due on a day other than a Business Day, payment shall be
made on the next following Business Day, and such extension of time shall be
reflected in computing interest or fees, as the case may be.

(b) Funding Source. Nothing herein shall be deemed to obligate the Lender to
obtain the funds for the Loan in any particular place or manner or to constitute
a representation by the Lender that it has obtained or will obtain the funds for
the Loan in any particular place or manner.

ARTICLE III.

TAXES, YIELD PROTECTION AND ILLEGALITY

SECTION 3.1 Taxes.

(a) Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes.

(i) Any and all payments by or on account of any obligation of the Borrower
hereunder or under any other Loan Document shall to the extent permitted by
applicable Laws be made free and clear of and without reduction or withholding
for any Taxes. If, however, applicable Laws require the Borrower or the Lender
to withhold or deduct any Tax, such Tax shall be withheld or deducted in
accordance with such Laws as determined by the Borrower or the Lender, as the
case may be, upon the basis of the information and documentation to be delivered
pursuant to subsection (e) below.

(ii) If the Borrower shall be required by the Code to withhold or deduct any
Taxes, including both United States Federal backup withholding and withholding
taxes, from any payment, then (A) the Borrower shall withhold or make such
deductions as are determined by the Borrower to be required based upon the
information and documentation it has received pursuant to subsection (e) below,
(B) the Borrower shall timely pay the full amount withheld or deducted to the
relevant Governmental Authority in accordance with the Code, and (C) to the
extent that the withholding or deduction is made on account of Indemnified Taxes
or Other Taxes, the sum payable by the Borrower shall be increased as necessary
so that after any required withholding or the making of all required deductions
(including deductions applicable to additional sums payable under this Section)
the Lender receives an amount equal to the sum it would have received had no
such withholding or deduction been made.

 

20



--------------------------------------------------------------------------------

(iii) If the Borrower shall be required by any applicable Laws other than the
Code to withhold or deduct any Taxes from any payment, then (A) the Borrower, as
required by such Laws, shall withhold or make such deductions as are determined
by it to be required based upon the information and documentation it has
received pursuant to subsection (e) below, (B) the Borrower, to the extent
required by such Laws, shall timely pay the full amount so withheld or deducted
by it to the relevant Governmental Authority in accordance with such Laws, and
(C) to the extent that the withholding or deduction is made on account of
Indemnified Taxes or Other Taxes, the sum payable by the Borrower shall be
increased as necessary so that after any required withholding or the making of
all required deductions (including deductions applicable to additional sums
payable under this Section) the Lender receives an amount equal to the sum it
would have received had no such withholding or deduction been made.

(b) Payment of Other Taxes by the Borrower. Without limiting the provisions of
subsection (a) above, the Borrower shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable Laws.

(c) Tax Indemnifications.

(i) Without limiting the provisions of subsection (a) or (b) above, the Borrower
shall, and does hereby, indemnify the Lender, and shall make payment in respect
thereof within 10 days after demand therefor, for the full amount of any
Indemnified Taxes or Other Taxes (including Indemnified Taxes or Other Taxes
imposed or asserted on or attributable to amounts payable under this Section)
withheld or deducted by the Borrower or paid by the Lender, and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes or Other Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority, except to the extent
that such Indemnified Taxes or Other Taxes are determined by a court of
competent jurisdiction by a final and nonappealable judgment to have resulted
from the gross negligence or willful misconduct of the Lender; provided,
however, that in no event shall the Lender have any liability to the Borrower
for indirect, special, incidental, consequential or punitive damages (as opposed
to direct or actual damages). A certificate as to the amount of any such payment
or liability delivered to the Borrower by the Lender shall be conclusive absent
manifest error.

(ii) Without limiting the provisions of subsection (a) or (b) above, the Lender
shall, and does hereby, indemnify the Borrower, and shall make payment in
respect thereof within 10 days after demand therefor, against any and all Taxes
and any and all related losses, claims, liabilities, penalties, interest and
expenses (including the fees, charges and disbursements of any counsel for the
Borrower) incurred by or asserted against the Borrower by any Governmental
Authority as a result of the failure by the Lender to deliver, or as a result of
the inaccuracy, inadequacy or deficiency of, any documentation required to be
delivered by the Lender to the Borrower pursuant to subsection (e) below.

(d) Evidence of Payments. Upon request by the Borrower or the Lender, as the
case may be, after any payment of Taxes by the Borrower or by the Lender to a
Governmental Authority as provided in this Section 3.1, the Borrower shall
deliver to the Lender or the Lender

 

21



--------------------------------------------------------------------------------

shall deliver to the Borrower, as the case may be, the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of any return required by Laws to report such payment or other evidence
of such payment reasonably satisfactory to the Borrower or the Lender, as the
case may be.

(e) Status of Lender; Tax Documentation.

(i) If a payment made to the Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if the Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), the Lender
shall deliver to the Borrower at the time or times prescribed by law and at such
time or times reasonably requested by the Borrower such documentation prescribed
by applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the
Code) and such additional documentation reasonably requested by the Borrower as
may be necessary for the Borrower to comply with its obligations under FATCA and
to determine that the Lender has complied with the Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this clause (i), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement.

(ii) The Lender shall promptly (A) notify the Borrower of any change in
circumstances which would modify or render invalid any claimed exemption or
reduction, and (B) take such steps as shall not be materially disadvantageous to
it, in the reasonable judgment of the Lender, and as may be reasonably necessary
(including the re-designation of its Lending Office) to avoid any requirement of
applicable Laws of any jurisdiction that the Borrower make any withholding or
deduction for taxes from amounts payable to the Lender.

(iii) The Borrower shall promptly deliver to the Lender, as the Lender shall
reasonably request, on or prior to the Effective Date, and in a timely fashion
thereafter, such documents and forms required by any relevant taxing authorities
under the Laws of any jurisdiction, duly executed and completed by the Borrower,
as are required to be furnished by the Lender under such Laws in connection with
any payment by the Lender of Taxes or Other Taxes, or otherwise in connection
with the Loan Documents, with respect to such jurisdiction.

(f) Treatment of Certain Refunds. If the Lender determines, in its sole
discretion, that it has received a refund of any Taxes or Other Taxes as to
which it has been indemnified by the Borrower or with respect to which the
Borrower has paid additional amounts pursuant to this Section, it shall pay to
the Borrower an amount equal to such refund (but only to the extent of indemnity
payments made, or additional amounts paid, by the Borrower under this Section
with respect to the Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses and net of any loss or gain realized in the conversion of
such funds from or to another currency incurred by the Lender, and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund), provided that the Borrower, upon the request of
the Lender, agrees to repay the amount paid over to the Borrower (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Lender in the event the Lender is required to repay such
refund to such Governmental Authority. This subsection shall not be construed to
require the Lender to make available its tax returns (or any other information
relating to its taxes that it deems confidential) to the Borrower or any other
Person.

 

22



--------------------------------------------------------------------------------

SECTION 3.2 Illegality. If the Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for the Lender or its applicable Lending Office to make, maintain or fund loans
whose interest is determined by reference to the Eurodollar Rate, or to
determine or charge interest rates based upon the Eurodollar Rate, or any
Governmental Authority has imposed material restrictions on the authority of the
Lender to purchase or sell, or to take deposits of, Dollars in the London
interbank eurodollar market, then, on notice thereof by the Lender to the
Borrower, interest shall bear interest at the Base Rate plus the Applicable
Margin. Upon receipt of such notice and upon demand from the Lender, the
Borrower shall, at its option, either prepay the Loan or convert the Loan to a
loan that bears interest at the Base Rate, either on the last day of the
Interest Period therefor, if the Lender may lawfully continue to maintain the
Loan by reference to the Eurodollar Rate to such day, or immediately, if the
Lender may not lawfully continue to maintain the Loan by reference to the
Eurodollar Rate. Upon any such prepayment or conversion, as applicable, the
Borrower shall also pay accrued interest on the amount so prepaid or converted.

SECTION 3.3 Inability to Determine Rates. If the Lender determines that for any
reason (a) Dollar deposits are not being offered to banks in the London
interbank eurodollar market for the applicable amount and interest period,
(b) adequate and reasonable means do not exist for determining the Eurodollar
Rate for the applicable interest period, or (c) the Eurodollar Rate for the
applicable interest period does not adequately and fairly reflect the cost to
the Lender of funding the Loan, the Lender will promptly so notify the Borrower.
Thereafter, the obligation of the Lender to maintain the Loan bearing interest
by reference to the Eurodollar Rate shall be suspended and the Loan shall bear
interest at the Base Rate plus the Applicable Margin.

SECTION 3.4 Increased Costs; Reserves.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, the Lender
(except any reserve requirement contemplated by Section 3.4(e));

(ii) subject the Lender to any tax of any kind whatsoever with respect to this
Agreement or the Loan, or change the basis of taxation of payments to the Lender
in respect thereof (except for Indemnified Taxes or Other Taxes covered by
Section 3.1 and the imposition of, or any change in the rate of, any Excluded
Tax payable by the Lender); or

(iii) impose on the Lender or the London interbank eurodollar market any other
condition, cost or expense affecting this Agreement or the Loan made by the
Lender;

 

23



--------------------------------------------------------------------------------

and the result of any of the foregoing shall be to increase the cost to the
Lender of making or maintaining the Loan the interest on which is determined by
reference to the Eurodollar Rate, or to reduce the amount of any sum received or
receivable by the Lender hereunder (whether of principal, interest or any other
amount) then, upon request of the Lender, the Borrower will pay to the Lender
such additional amount or amounts as will compensate the Lender for such
additional costs incurred or reduction suffered.

(b) Capital Requirements. If the Lender determines that any Change in Law
affecting the Lender or any Lending Office of the Lender or the Lender’s holding
company, if any, regarding capital or liquidity requirements has or would have
the effect of reducing the rate of return on the Lender’s capital or on the
capital of the Lender’s holding company, if any, as a consequence of this
Agreement or the Loan made by the Lender hereunder to a level below that which
the Lender or the Lender’s holding company could have achieved but for such
Change in Law (taking into consideration the Lender’s policies and the policies
of the Lender’s holding company with respect to capital adequacy), then from
time to time the Borrower will pay to the Lender such additional amount or
amounts as will compensate the Lender or the Lender’s holding company for any
such reduction suffered.

(c) Certificates for Reimbursement. A certificate of the Lender setting forth in
reasonable detail the basis for such claim and a calculation of the amount or
amounts necessary to compensate the Lender or its holding company, as the case
may be, as specified in subsection (a) or (b) of this Section and delivered to
the Borrower shall be conclusive absent manifest error. The Borrower shall pay
the Lender the amount shown as due on any such certificate within 10 days after
receipt thereof; provided, that the Lender shall only be so reimbursed or
compensated to the extent that the Lender is then generally seeking
reimbursement or compensation in respect of credit transactions similar to the
transactions contemplated hereby from borrowers similarly situated to the
Borrower to the extent such Change in Law is applicable thereto.

(d) Delay in Requests. Failure or delay on the part of the Lender to demand
compensation pursuant to the foregoing provisions of this Section shall not
constitute a waiver of the Lender’s right to demand such compensation, provided
that the Borrower shall not be required to compensate the Lender pursuant to the
foregoing provisions of this Section for any increased costs incurred or
reductions suffered more than three months prior to the date that the Lender
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of the Lender’s intention to claim compensation therefor
(except that, if the Change in Law giving rise to such increased costs or
reductions is retroactive, then the three-month period referred to above shall
be extended to include the period of retroactive effect thereof).

(e) Additional Reserve Requirements. The Borrower shall pay to the Lender,
(i) as long as the Lender shall be required to maintain reserves with respect to
liabilities or assets consisting of or including Eurodollar funds or deposits
(currently known as “Eurodollar liabilities”), additional interest on the unpaid
principal amount of the Loan equal to the actual costs of such reserves
allocated to the Loan by the Lender (as determined by the Lender in good faith,
which determination shall be conclusive), and (ii) as long as the Lender shall
be required to comply with any reserve ratio requirement or analogous
requirement of any other central banking or financial regulatory authority
imposed in respect of the funding of the Loan, such additional costs (expressed
as a percentage per annum and rounded upwards, if necessary, to the

 

24



--------------------------------------------------------------------------------

nearest five decimal places) equal to the actual costs allocated to the Loan by
the Lender (as determined by the Lender in good faith, which determination shall
be conclusive), which in each case shall be due and payable on each date on
which interest is payable on the Loan, provided the Borrower shall have received
at least 10 days’ prior notice of such additional interest or costs from the
Lender. If the Lender fails to give notice 10 days prior to the relevant
Interest Payment Date, such additional interest or costs shall be due and
payable 10 days from receipt of such notice.

SECTION 3.5 Compensation for Losses. Upon written demand of the Lender from time
to time, setting forth in reasonable detail the basis for calculating such
compensation, the Borrower shall promptly (but in any event within 10 days)
after such demand compensate the Lender for and hold the Lender harmless from
any loss, cost or expense incurred by it as a result of (a) any payment or
prepayment of the Loan on a day other than the last day of the Interest Period
for the Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise); or (b) any failure by the Borrower to prepay the
Loan on the date or in the amount notified by the Borrower, including, in each
case, any loss or expense arising from the liquidation or reemployment of funds
obtained by it to maintain the Loan or from fees payable to terminate the
deposits from which such funds were obtained; provided that, for the avoidance
of doubt, the Borrower shall not be obligated to compensate the Lender under
this Section for any loss of anticipated profits in respect of any of the
foregoing. For purposes of calculating amounts payable by the Borrower to the
Lender under this Section, the Lender shall be deemed to have funded the Loan
made by it at the Eurodollar Rate for the Loan by a matching deposit or other
borrowing in the London interbank eurodollar market for a comparable amount and
for a comparable period, whether or not the Loan was in fact so funded.

SECTION 3.6 Designation of a Different Lending Office. If the Lender requests
compensation under Section 3.4, or the Borrower is required to pay any
additional amount to the Lender or any Governmental Authority for the account of
the Lender pursuant to Section 3.1, or if the Lender gives a notice pursuant to
Section 3.1(e), then the Lender shall use reasonable efforts to designate a
different Lending Office for funding or booking the Loan or to assign its rights
and obligations hereunder to another of its offices, branches or affiliates, if,
in the judgment of the Lender, such designation or assignment (i) would
eliminate or reduce amounts payable pursuant to Section 3.1 or Section 3.4, as
the case may be, in the future, or eliminate the need for the notice pursuant to
Section 3.1(e) as applicable, and (ii) in each case, would not subject the
Lender, as the case may be, to any unreimbursed cost or expense and would not
otherwise be disadvantageous to the Lender. The Borrower hereby agrees to pay
all reasonable costs and expenses incurred by the Lender in connection with any
such designation or assignment.

SECTION 3.7 Survival. All of the Borrower’s obligations under this Article III
shall survive repayment of all other Obligations hereunder.

 

25



--------------------------------------------------------------------------------

ARTICLE IV.

REPRESENTATIONS AND WARRANTIES

To induce the Lender to enter into this Agreement and to make the Loan, the
Borrower represents and warrants to the Lender that:

SECTION 4.1 Due Organization, Authorization, etc. Each of the Borrower and each
Material Subsidiary (a) is duly organized, validly existing and (to the extent
applicable) in good standing under the Laws of its jurisdiction of formation,
(b) is duly qualified to do business and (to the extent applicable) in good
standing in each jurisdiction where, because of the nature of its activities or
properties, such qualification is required except where the failure to qualify
would not have a Material Adverse Effect, (c) has the requisite corporate power
and authority and the right to own and operate its properties, to lease the
property it operates under lease, and to conduct its business as now and
proposed to be conducted, and (d) has obtained all material licenses, permits,
consents or approvals from or by, and has made all filings with, and given all
notices to, all Governmental Authorities having jurisdiction, to the extent
required for such ownership, operation and conduct (including the consummation
of the transactions contemplated by this Agreement) as to each of the foregoing,
except where the failure to do so would not have a Material Adverse Effect. The
execution, delivery and performance by the Borrower of this Agreement and the
consummation of the transactions contemplated hereby are within its corporate
powers and have been duly authorized by all necessary corporate action
(including shareholder approval, if required). Each of the Borrower and its
Material Subsidiaries has received all other material consents and approvals (if
any shall be required) necessary for such execution, delivery and performance,
and such execution, delivery and performance do not and will not contravene or
conflict with, or create a Lien or right of termination or acceleration under,
any Requirements of Law or Contractual Obligation binding upon the Borrower or
such Material Subsidiaries. This Agreement and each of the Loan Documents is (or
when executed and delivered will be) the legal, valid, and binding obligation of
the Borrower enforceable against the Borrower in accordance with its respective
terms, except as enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium or other similar Laws affecting creditors’ rights
against the Borrower generally or by general equitable principles; provided that
the Borrower assumes for purposes of this Section 4.1 that this Agreement and
the other Loan Documents have been validly executed and delivered by each of the
parties hereto and thereto other than the Borrower.

SECTION 4.2 Statutory Financial Statements. The Annual Statement of each
Material Insurance Subsidiary (including the provisions made therein for
investments and the valuation thereof, reserves, policy and contract claims and
statutory liabilities) as filed with the appropriate Governmental Authority of
its jurisdiction of domicile (the “Department”) delivered to the Lender prior to
the execution and delivery of this Agreement, as of and for the 2013 Fiscal Year
(the “Statutory Financial Statements”), have been prepared in accordance with
SAP applied on a consistent basis (except as noted therein). Each such Statutory
Financial Statement was in compliance in all material respects with all
applicable Requirements of Law when filed. The Statutory Financial Statements
fairly present the financial position, results of operations and changes in
equity of each Material Insurance Subsidiary as of and for the respective dates
and periods indicated therein in accordance with SAP applied on a consistent
basis, except as set forth in the notes thereto or on Schedule 4.2. Except for
liabilities and obligations, including reserves, policy and contract claims and
statutory liabilities (all of which have been computed in accordance with SAP),
disclosed or provided for in the Statutory Financial Statements, the Material
Insurance Subsidiaries did not have, as of the respective dates of each of such
financial statements, any liabilities or obligations (whether absolute or
contingent and whether due or to become due) which, in conformity with SAP,
applied on a consistent basis, would have been required to be or should be
disclosed or provided for in such financial statements. All books of

 

26



--------------------------------------------------------------------------------

account of each Material Insurance Subsidiary fully and fairly disclose all of
the transactions, properties, assets, investments, liabilities and obligations
of such Material Insurance Subsidiary and all of such books of account are in
the possession of each Material Insurance Subsidiary and are true, correct and
complete in all material respects.

SECTION 4.3 GAAP Financial Statements.

(a) The audited consolidated financial statements of the Borrower and its
Subsidiaries for the Fiscal Year ending December 31, 2014 which have been
delivered to the Lender present fairly, in all material respects, in conformity
with GAAP (except as disclosed therein), the consolidated financial position and
consolidated results of operations of the Borrower and its Subsidiaries at such
date for the period then ended and the investments and reserves for the period
then ended.

(b) With respect to any representation and warranty which is deemed to be made
after the date hereof by the Borrower, the balance sheet and statements of
operations, of shareholders’ equity and of cash flow, which as of such date
shall most recently have been furnished by or on behalf of the Borrower to the
Lender for the purposes of or in connection with this Agreement or any
transaction contemplated hereby, shall have been prepared in accordance with
GAAP consistently applied (except as disclosed therein and, in the case of
interim financial statements, for the absence of footnote disclosures), and
shall present fairly the consolidated financial condition of the corporations
covered thereby as at the dates thereof for the periods then ended, subject, in
the case of quarterly financial statements, to normal year-end audit
adjustments.

(c) Except as set forth on Schedule 4.3, there has been no change in the
business, assets, operations or financial condition of the Borrower or any
Subsidiary which has had or could reasonably be expected to have a Material
Adverse Effect since December 31, 2014.

SECTION 4.4 Litigation and Contingent Liabilities. (a) Except as set forth
(including estimates of the dollar amounts involved) on Schedule 4.4 hereto and
(b) except for claims which are covered by Insurance Policies, coverage for
which has not been denied in writing, or which relate to Primary Policies,
Reinsurance Agreements or Industry Loss Warranties issued by the Borrower or its
Subsidiaries or to which it is a party entered into by the Borrower or its
Subsidiaries in the ordinary course of business (referred to herein as “Ordinary
Course Litigation”), no claim, litigation (including derivative actions),
arbitration, governmental investigation or proceeding or inquiry is pending or,
to the knowledge of the Borrower or any of its Subsidiaries, threatened against
the Borrower or any such Subsidiary (i) which would, if adversely determined,
have a Material Adverse Effect or (ii) which relates to any of the transactions
contemplated hereby, and there is no basis known to the Borrower for any of the
foregoing. Other than any liability incident to such claims, litigation or
proceedings and as set forth on Schedule 4.4, the Borrower has no material
contingent liabilities not provided for or referred to in the financial
statements delivered pursuant to Section 4.3.

SECTION 4.5 ERISA.

(a) The Borrower and each Subsidiary is in compliance in all material respects
with the applicable provisions of ERISA, and each Plan is being administered in
compliance in all material respects with all applicable Requirements of Law,
including without limitation the applicable provisions of ERISA and the Code,
except where the failure to do so, individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect.

 

27



--------------------------------------------------------------------------------

(b) No ERISA Event (A) has occurred and is continuing or (B) to the knowledge of
the Borrower, is reasonably expected to occur. Except as could not reasonably be
expected to have a Material Adverse Effect, (i) the Borrower and each ERISA
Affiliate has met all applicable requirements under the Pension Funding Rules in
respect of each Pension Plan, and no waiver of the minimum funding standards
under the Pension Funding Rules has been applied for or obtained; (ii) as of the
most recent valuation date for any Pension Plan, the funding target attainment
percentage (as defined in Section 430(d)(2) of the Code) is 60% or higher and
neither the Borrower nor any ERISA Affiliate knows of any facts or circumstances
that could reasonably be expected to cause the funding target attainment
percentage for any such plan to drop below 60% as of the most recent valuation
date; (iii) neither the Borrower nor any ERISA Affiliate has incurred, or
reasonably expects to incur, any liability under Title IV of ERISA with respect
to any Pension Plan (other than premiums due and not delinquent under
Section 4007 of ERISA); (iv) neither the Borrower nor any ERISA Affiliate has
incurred, or reasonably expects to incur, any liability (and no event has
occurred which, with the giving of notice under Section 4219 of ERISA, would
result in such liability) under Section 4201 or 4243 of ERISA with respect to a
Multiemployer Plan; and (v) neither the Borrower nor any ERISA Affiliate has
engaged in a transaction that could be subject to Section 4069 or 4212(c) of
ERISA.

(c) With respect to each scheme or arrangement mandated by a government other
than the United States (a “Foreign Government Scheme or Arrangement”) and with
respect to each employee benefit plan that is not subject to United States Law
maintained or contributed to by the Borrower or any Subsidiary or with respect
to which any Subsidiary may have liability under applicable local Law (a
“Foreign Plan”), (i) the Borrower and each Subsidiary is in compliance in all
material respects with any Requirements of Law applicable to such Foreign
Government Scheme or Arrangement or Foreign Plan and (ii) each such Foreign
Government Scheme or Arrangement or Foreign Plan is being administered by the
applicable Person in compliance in all material respects with all applicable
Requirements of Law, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.
No event that could reasonably be considered the substantive equivalent of an
ERISA Event with respect to any Foreign Government Scheme or Arrangement or
Foreign Plan (i) has occurred and is continuing, or (ii) to the knowledge of the
Borrower, is reasonably expected to occur.

SECTION 4.6 Investment Company Act. None of the Borrower, any Person Controlling
the Borrower, or any Subsidiary is or is required to be registered as an
“investment company” under the Investment Company Act of 1940. The Borrower is
not carrying on investment business in or from Bermuda for the purposes of the
Investment Business Act 2003 of Bermuda.

SECTION 4.7 Regulations U and X. Neither the Borrower nor any of its
Subsidiaries is engaged principally, or as one of its important activities, in
the business of extending credit for the purpose of purchasing or carrying
Margin Stock. None of the Borrower, any of its Subsidiaries, any Affiliate of
any of them or any Person acting on their behalf has taken or will take action
to cause the execution, delivery or performance of this Agreement, the making or
existence of the Loan or the use of proceeds of the Loan to violate Regulations
U or X of the FRB.

 

28



--------------------------------------------------------------------------------

SECTION 4.8 Proceeds. The proceeds of the Loan will be used for general
corporate purposes, including the Acquisition. None of such proceeds will be
used in violation of applicable Law, and none of such proceeds will be used,
directly or indirectly, for the purpose, whether immediate, incidental or
ultimate, of buying or carrying any Margin Stock.

SECTION 4.9 Insurance. The Borrower and its Material Subsidiaries are in
substantial compliance with all material conditions contained in their Insurance
Policies.

SECTION 4.10 Ownership of Properties. Except as otherwise disclosed in the
financial statements referred to in Section 4.3 and those provided pursuant to
Section 5.1(a) and (b), the Borrower and its Material Subsidiaries have good
title to or a valid leasehold interest in all of their respective material
properties and assets, real and personal, of any nature whatsoever.

SECTION 4.11 Accuracy of Information. All factual written information furnished
heretofore or contemporaneously herewith by or on behalf of the Borrower or any
of its Subsidiaries to the Lender for purposes of or in connection with this
Agreement or any of the transactions contemplated hereby, as supplemented to the
date hereof, is and all other such factual written information hereafter
furnished by or on behalf of the Borrower or any of its Subsidiaries to the
Lender will be, true and accurate in every material respect on the date as of
which such information is dated or certified and not incomplete by omitting to
state any material fact necessary to make such information not misleading in
light of the circumstances under which such information was provided. Any
projections and pro forma financial information contained in such factual
written information are based upon good faith estimates and assumptions believed
by the Borrower and its Subsidiaries to be reasonable at the time made, it being
recognized by the Lender that such projections as to future events are not to be
viewed as facts and that actual results during the period or periods covered by
any such projections may materially differ from the projected results.

SECTION 4.12 Subsidiaries. As of the Effective Date, (a) the Borrower has no
Subsidiaries other than those specifically disclosed on Schedule 4.12 and such
schedule correctly indicates which Subsidiaries are Insurance Subsidiaries,
Material Insurance Subsidiaries and Material Subsidiaries, (b) all of the
outstanding equity interests in such Subsidiaries have been validly issued, are
fully paid and non-assessable and are owned by the Person and in the amounts
specified on Schedule 4.12 free and clear of all liens (except in the case of
equity interests in RIHL or RIHL II issued to any of the Borrower’s Subsidiaries
and Affiliates) and (c) the Borrower and its Subsidiaries have no equity
investments in any other corporation or entity which represent 10% or more of
the total equity interests of such corporation or entity other than those
specifically disclosed on Schedule 4.12.

SECTION 4.13 Insurance Licenses. Each Material Insurance Subsidiary has all
necessary licenses (including licenses or certificates of authority from
applicable Departments), permits or authorizations to transact insurance and
reinsurance business, directly or indirectly (collectively, the “Licenses”) in
each jurisdiction, where such business requires any such Material Insurance
Subsidiary to obtain a License. To the best of the Borrower’s knowledge, no such
License is the subject of a proceeding for suspension or revocation or any
similar proceedings, there is no sustainable basis for such a suspension or
revocation, and no such suspension or revocation is threatened by the applicable
Department where such suspension or revocation would have a Material Adverse
Effect.

 

29



--------------------------------------------------------------------------------

SECTION 4.14 Taxes. The Borrower and each of its Subsidiaries has filed all tax
returns that are required to be filed by it, and has paid or provided adequate
reserves for the payment of all material taxes, including all payroll taxes and
federal and state withholding taxes, and all assessments payable by it that have
become due, other than (a) those that are not yet delinquent or that are
disclosed on Schedule 4.14 and are being contested in good faith by appropriate
proceedings and with respect to which reserves have been established, and are
being maintained, in accordance with GAAP or (b) those which the failure to file
or pay would not have a Material Adverse Effect. Except as set forth in Schedule
4.14, on the Effective Date there is no ongoing audit or, to the Borrower’s
knowledge, other governmental investigation of the tax liability of the Borrower
or any of its Subsidiaries and there is no unresolved claim by a taxing
authority concerning the Borrower’s or any such Subsidiary’s tax liability, for
any period for which returns have been filed or were due. As used in this
Section 4.14, the term “taxes” includes all taxes of any nature whatsoever and
however denominated, including excise, import, governmental fees, duties and all
other charges, as well as additions to tax, penalties and interest thereon,
imposed by any Governmental Authority.

SECTION 4.15 Securities Laws. Neither the Borrower nor any Affiliate, nor anyone
acting on behalf of any such Person, has directly or indirectly offered any
interest in the Loan or any other Obligation for sale to, or solicited any offer
to acquire any such interest from, or has sold any such interest to any Person
that would subject the issuance or sale of the Loan or any other liability to
registration under the Securities Act of 1933.

SECTION 4.16 Compliance with Laws. Neither the Borrower nor any of its
Subsidiaries is in violation of any Requirements of Law of any Governmental
Authority, if the effect of such violation could reasonably be expected to have
a Material Adverse Effect and, to the best of the Borrower’s knowledge, no such
violation has been alleged and each of the Borrower and its Subsidiaries (i) has
filed in a timely manner all reports, documents and other materials required to
be filed by it with any Governmental Authority, if such failure to so file could
reasonably be expected to have a Material Adverse Effect; and the information
contained in each of such filings is true, correct and complete in all material
respects and (ii) has retained all records and documents required to be retained
by it pursuant to any Law, ordinance, rule, regulation, order, policy, guideline
or other requirement of any Governmental Authority, if the failure to so retain
such records and documents could reasonably be expected to have a Material
Adverse Effect.

SECTION 4.17 Bermuda Law.

(a) The Borrower is subject to civil and commercial Laws with respect to its
obligations under this Agreement and the other Loan Documents, and the
execution, delivery and performance by the Borrower of the Loan Documents
constitute and will constitute private and commercial acts and not public or
governmental acts. Neither the Borrower nor any of its property has any immunity
from jurisdiction of any court or from any legal process (whether through
service or notice, attachment prior to judgment, attachment in aid of execution,
execution or otherwise) under the Laws of Bermuda in respect of its obligations
under the Loan Documents.

(b) The Loan Documents are in proper legal form under the Laws of Bermuda for
the enforcement thereof against the Borrower under the Laws of Bermuda, and to
ensure the legality,

 

30



--------------------------------------------------------------------------------

validity, enforceability, priority or admissibility in evidence of the Loan
Documents. It is not necessary to ensure the legality, validity, enforceability,
priority or admissibility in evidence of the Loan Documents that the Loan
Documents be filed, registered or recorded with, or executed or notarized
before, any court or other authority in Bermuda or that any registration charge
or stamp or similar tax be paid on or in respect of the Loan Documents or any
other document, except for (i) any such filing, registration, recording,
execution or notarization as has been made or is not required to be made until
the Loan Document or any other document is sought to be enforced and (ii) any
charge or tax as has been timely paid.

(c) There is no tax, levy, impost, duty, fee, assessment or other governmental
charge, or any deduction or withholding, imposed by any Governmental Authority
in or of Bermuda either (i) on or by virtue of the execution or delivery of the
Loan Documents or (ii) on any payment to be made by the Borrower pursuant to the
Loan Documents, except as has been disclosed to the Lender.

(d) The execution, delivery and performance of the Loan Documents executed by
the Borrower are, under applicable foreign exchange control regulations of
Bermuda, not subject to any notification or authorization except (i) such as
have been made or obtained or (ii) such as cannot be made or obtained until a
later date (provided that any notification or authorization described in clause
(ii) shall be made or obtained as soon as is reasonably practicable).

ARTICLE V.

AFFIRMATIVE COVENANTS

Until the Loan and all other Obligations are paid in full, the Borrower agrees
that, unless at any time the Lender shall otherwise expressly consent in
writing, it will:

SECTION 5.1 Reports, Certificates and Other Information. Furnish or cause to be
furnished to the Lender:

(a) GAAP Financial Statements:

(i) Within 50 days after the close of each of the first three Fiscal Quarters of
each Fiscal Year of the Borrower, a copy of the unaudited consolidated balance
sheet of the Borrower and its Subsidiaries, as of the close of such quarter and
the related consolidated statements of income, cash flows and changes in
shareholders’ equity for that portion of the Fiscal Year ending as of the close
of such Fiscal Quarter, all prepared in accordance with GAAP (subject to normal
year-end adjustments and except that footnote and schedule disclosure may be
abbreviated) and, with respect to Material Subsidiaries (other than RIHL and
RIHL II), the related unaudited consolidating balance sheets and statements of
income for such period and accompanied by the certification of the chief
executive officer, chief financial officer, treasurer or controller of the
Borrower that all such financial statements present fairly, in all material
respects, in conformity with GAAP (subject to normal year-end adjustments and
except that footnote and schedule disclosure may be abbreviated), the
consolidated financial position and consolidated results of operations of the
Borrower and its Subsidiaries as at the end of such Fiscal Quarter and for the
period then ended.

 

31



--------------------------------------------------------------------------------

(ii) Within 95 days after the close of each Fiscal Year, a copy of the annual
financial statements of the Borrower and its Subsidiaries, consisting of audited
consolidated balance sheet, statements of income, cash flows and changes in
shareholders’ equity, which financial statements shall be prepared in accordance
with GAAP, and accompanied by a certification without material qualification by
the independent certified public accountants regularly retained by the Borrower,
or any other firm of independent certified public accountants of recognized
national standing selected by the Borrower and reasonably acceptable to the
Lender that all such audited financial statements present fairly, in all
material respects, in conformity with GAAP, the consolidated financial position
and consolidated results of operations and cash flows of the Borrower and its
Subsidiaries as at the end of such Fiscal Year and for the period then ended
and, with respect to Material Subsidiaries (other than RIHL and RIHL II),
unaudited consolidating balance sheets and statements of income, setting forth
in comparative form the consolidated figures for the previous Fiscal Year, which
consolidating financial statements shall be prepared in accordance with GAAP.

(iii) On each date that financial statements are delivered pursuant to
Section 5.1(a)(i) or (ii), a schedule in form and substance satisfactory to the
Lender setting forth claims schedule detail with respect to claims of
$20,000,000 or more under any single policy and claims aggregating $100,000,000
or more with respect to any single event.

(b) SAP Financial Statements. Within 5 days after the date filed with the
Regulator for each of its Fiscal Years, but in any event within 125 days after
the end of each Fiscal Year of each Material Insurance Subsidiary a copy of the
Annual Statement of such Material Insurance Subsidiary for such Fiscal Year, if
any, required by such Department to be filed, each of which statements delivered
to be prepared in accordance with SAP and accompanied by the certification of
the chief financial officer or chief executive officer of such Material
Insurance Subsidiary that such financial statement presents fairly, in all
material respects, in conformity with SAP, the financial position of such
Material Insurance Subsidiary for the period then ended.

(c) OL Note Reporting. Within two (2) Business Days of (i) establishing and
funding a Segregated Account, notice of the same, including the amount of the
initial deposit thereto, (ii) filing any report or providing information to S&P
or Moody’s regarding valuation of or withdrawals from the Segregated Account or
other matters relating to the OL Notes, a copy of such report or other
information and (iii) withdrawing any funds from a Segregated Account, a
calculation of the Debt to Capital Ratio as of the most recently ended Fiscal
Quarter calculated as if the withdrawal had occurred on the last day of such
Fiscal Quarter.

(d) Notice of Default, etc. Immediately after an Executive Officer of the
Borrower knows or has reason to know of the existence of any Default or Event of
Default, or any development or other information which would have a Material
Adverse Effect, telephonic, telefax or electronic notice specifying the nature
of such Default or Event of Default or development or information, including the
anticipated effect thereof, which notice shall be promptly confirmed in writing
within two (2) Business Days.

 

32



--------------------------------------------------------------------------------

(e) Other Information. The following certificates and other information related
to the Borrower:

(i) Within five (5) Business Days of receipt, a copy of any financial
examination reports by a Governmental Authority with respect to the Material
Insurance Subsidiaries relating to the insurance business of the Material
Insurance Subsidiaries (when, and if, prepared); provided, the Borrower shall
only be required to deliver any interim report hereunder at such time as
Borrower has knowledge that a final report will not be issued and delivered to
the Lender within 90 days of any such interim report.

(ii) Copies of all filings (other than ordinary course requalifications,
nonmaterial tax and insurance rate, approvals for dividends or capital
distributions and other ministerial regulatory filings) with Governmental
Authorities by the Borrower or any Material Insurance Subsidiary not later than
five (5) Business Days after such filings are made, including filings which seek
approval of Governmental Authorities with respect to transactions between the
Borrower or such Material Insurance Subsidiary and its Affiliates.

(iii) Within five (5) Business Days of such notice, notice of proposed or actual
suspension, termination or revocation of any material License of any Material
Insurance Subsidiary by any Governmental Authority or of receipt of notice from
any Governmental Authority notifying the Borrower or any Material Insurance
Subsidiary of a hearing relating to such a suspension, termination or
revocation, including any request by a Governmental Authority which commits the
Borrower or any Material Insurance Subsidiary to take, or refrain from taking,
any action or which otherwise materially and adversely affects the authority of
the Borrower or any Material Insurance Subsidiary to conduct its business.

(iv) Within five (5) Business Days of such notice, notice of any pending or
threatened investigation or regulatory proceeding (other than routine periodic
investigations or reviews) by any Governmental Authority concerning the
business, practices or operations of the Borrower or any Material Insurance
Subsidiary.

(v) Promptly, notice of any actual or, to the best of the Borrower’s knowledge,
proposed material changes in the Insurance Code governing the investment or
dividend practices of any Material Insurance Subsidiary.

(vi) Promptly, notice of any material change in the accounting or financial
reporting practices of the Borrower or any Material Insurance Subsidiary.

(vii) Promptly, such additional financial and other information as the Lender
may from time to time reasonably request.

(f) Compliance Certificates. Concurrently with the delivery to the Lender of the
GAAP financial statements under Sections 5.1(a)(i) or 5.1(a)(ii), for each
Fiscal Quarter and Fiscal Year of the Borrower, and at any other time no later
than thirty (30) Business Days following a written request of the Lender, a duly
completed Compliance Certificate, signed by the chief executive officer, chief
financial officer, treasurer or controller of the Borrower, containing, among
other things, a computation of, and showing compliance with, each of the
applicable financial ratios and restrictions contained in Sections 6.1 and 6.2
and to the effect that, to the best of such officer’s knowledge, as of such date
no Default or Event of Default has occurred and is continuing (which delivery
may, unless the Lender requests executed originals, be by electronic
communication including fax or electronic mail and shall be deemed to be an
original authentic counterpart thereof for all purposes).

 

33



--------------------------------------------------------------------------------

(g) Reports to SEC and to Shareholders. Promptly upon the filing or making
thereof copies of (i) each filing and report made by the Borrower or any of its
Material Subsidiaries with or to any securities exchange or the SEC and
(ii) each communication from the Borrower to shareholders generally.

(h) Notice of Litigation and ERISA. Promptly upon learning of the occurrence of
any of the following, written notice thereof, describing the same and the steps
being taken by the Borrower with respect thereto: (i) the institution of, or any
adverse determination in, any litigation, arbitration proceeding or governmental
proceeding (including any Internal Revenue Service or Department of Labor
proceeding with respect to any Plan) which could, if adversely determined, be
reasonably expected to have a Material Adverse Effect and which is not Ordinary
Course Litigation, (ii) an ERISA Event, and an event with respect to any Plan
which could result in the incurrence by the Borrower or any Material Subsidiary
of any material liability (other than a liability for contributions or
premiums), fine or penalty, or (iii) the commencement of any dispute which might
lead to the modification, transfer, revocation, suspension or termination of
this Agreement or any Loan Document.

(i) Other Information. From time to time such other information concerning the
Borrower or any Subsidiary as the Lender may reasonably request.

Documents required to be delivered pursuant to this Section 5.1 (other than
clauses (d) and (f)) may be delivered electronically and if so delivered, shall
be deemed to have been delivered on the date (i) on which the Borrower posts
such documents, or provides a link thereto on the Borrower’s website on the
Internet at the website address listed on Schedule 9.2; or (ii) such documents
are posted on the Borrower’s behalf on an Internet or intranet website, if any,
to which the Lender has access; provided that: (A) the Borrower shall deliver
paper copies of such documents to the Lender upon its request to the Borrower to
deliver such paper copies until a written request to cease delivering paper
copies is given by the Lender and (B) the Borrower shall notify the Lender (by
telecopier or electronic mail) of the posting of any such documents and provide
to the Lender by electronic mail electronic versions (i.e., soft copies) of such
documents.

SECTION 5.2 Corporate Existence; Foreign Qualification. Except as otherwise
permitted under Section 6.3, do and cause to be done at all times all things
necessary to (a) maintain and preserve the corporate existence of the Borrower
and each Material Subsidiary of the Borrower (except that inactive Subsidiaries
of the Borrower may be merged out of existence or dissolved), and (b) be, and
ensure that each Material Subsidiary of the Borrower is, duly qualified to do
business and (to the extent applicable) be in good standing as a foreign
corporation in each jurisdiction where the nature of its business makes such
qualification necessary unless the failure to be so qualified would not have a
Material Adverse Effect.

SECTION 5.3 Books, Records and Inspections. (a) Maintain, and cause each of its
Subsidiaries to maintain, materially complete and accurate books and records in
accordance with GAAP and in addition, with respect to each Insurance Subsidiary,
SAP, (b) permit, and cause

 

34



--------------------------------------------------------------------------------

each of its Subsidiaries to permit, access at reasonable times and, except
during the continuance of an Event of Default, upon reasonable notice, by the
Lender to its books and records, (c) permit, and cause each of its Subsidiaries
to permit, the Lender or its designated representative to inspect at reasonable
times and, except during the continuance of an Event of Default, upon reasonable
notice, its properties and operations, and (d) permit, and cause each of its
Subsidiaries to permit, the Lender to discuss its business, operations and
financial condition with its officers and its independent accountants.

SECTION 5.4 Insurance. Maintain, and cause each of its Material Subsidiaries to
maintain, Insurance Policies to such extent and against such hazards and
liabilities as is required by Law or customarily maintained by prudent companies
similarly situated.

SECTION 5.5 Taxes and Liabilities. Pay, and cause each of its Subsidiaries to
pay, when due all material taxes, assessments and other material liabilities
except as contested in good faith and by appropriate proceedings with respect to
which reserves have been established, and are being maintained, in accordance
with GAAP except where failure to pay would not have a Material Adverse Effect.

SECTION 5.6 Employee Benefit Plans. Maintain, and cause each of its Subsidiaries
to maintain, each Plan and Foreign Plan in compliance in all material respects
with all applicable Requirements of Law except where failure to so comply would
not have a Material Adverse Effect.

SECTION 5.7 Compliance with Laws. Comply, and cause each of its Subsidiaries to
comply, (a) with all Requirements of Law related to its businesses (including
the establishment of all insurance reserves required to be established under SAP
and applicable Laws restricting the investments of the Borrower and its
Subsidiaries), and (b) with all Contractual Obligations binding upon such
entity, except in each of clauses (a) and (b) where failure to so comply would
not in the aggregate have a Material Adverse Effect.

SECTION 5.8 Maintenance of Permits. Maintain, and cause each of its Subsidiaries
to maintain, all permits, licenses and consents as may be required for the
conduct of its business by any Governmental Authority except (x) for such
permits, licenses and consents related to assets which are sold in accordance
with Section 6.3 or (y) where failure to maintain the same would not have a
Material Adverse Effect.

SECTION 5.9 Conduct of Business. Engage, and cause each Material Subsidiary
(other than RIHL and RIHL II) to engage, primarily in the business of insurance
and reinsurance activities and in reasonable extensions thereof (including the
management of Insurance-Linked Securities Funds through a Non-Insurance
Subsidiary or through the ILS Fund Group) and other businesses that are
complimentary or reasonably related to the activities described in the
Borrower’s 10-K filing for the Fiscal Year ending December 31, 2014.

 

35



--------------------------------------------------------------------------------

ARTICLE VI.

FINANCIAL AND NEGATIVE COVENANTS

Until the Loan and all other Obligations are paid in full, the Borrower agrees
that, unless at any time the Lender shall otherwise expressly consent in
writing, it will:

SECTION 6.1 Debt to Capital Ratio. Not permit the Debt to Capital Ratio to
exceed 0.35:1.

SECTION 6.2 Net Worth.

(a) Borrower Net Worth. Not permit Borrower Net Worth to be less than an amount
equal to the Required Borrower Net Worth. The initial Required Borrower Net
Worth shall be $2,319,429,000. On the date that financial statements of the
Borrower are delivered pursuant to Section 5.1(a)(ii), the Required Borrower Net
Worth will be recalculated to be the greater of (x) the Required Borrower Net
Worth in effect immediately prior to the end of the most recent Fiscal Year
covered by such financial statements and (y) 60% of the Borrower Net Worth as of
the end of such Fiscal Year, with such recalculated Required Borrower Net Worth
taking effect immediately after the end of such Fiscal Year.

(b) Renaissance Re Net Worth. Not permit Renaissance Re Net Worth to be less
than an amount equal to the Required Renaissance Re Net Worth. The initial
Required Renaissance Re Net Worth shall be $1,080,000,000. On the date that
financial statements of Renaissance Re are delivered pursuant to
Section 5.1(a)(ii), the Required Renaissance Re Net Worth will be recalculated
to be the greater of (x) the Required Renaissance Re Net Worth in effect
immediately prior to the end of the most recent Fiscal Year covered by such
financial statements and (y) 60% of the Renaissance Re Net Worth as of the end
of such Fiscal Year, with such recalculated Required Renaissance Re Net Worth
taking effect immediately after the end of such Fiscal Year.

SECTION 6.3 Mergers, Consolidations and Sales. Not, and not permit any of its
Subsidiaries to, (a) merge or consolidate, or purchase or otherwise acquire all
or substantially all of the assets or stock of any class of, or any partnership
or joint venture interest in, any other Person (other than a newly formed
Subsidiary or the acquisition of a Subsidiary which complies with clause (ii) of
this Section 6.3 or the acquisition of shares of a Subsidiary held by minority
shareholders), or (b) sell, transfer, convey or lease all or any substantial
part of its assets other than any sale, transfer, conveyance or lease in the
ordinary course of business or any sale or assignment of receivables except for
(i) any such merger or consolidation, sale, transfer, conveyance, lease or
assignment of (x) any wholly owned Subsidiary into, with or to any other wholly
owned Subsidiary or (y) any wholly owned Subsidiary into, with or to the
Borrower (so long as the Borrower is the surviving or continuing entity),
(ii) purchases or acquisitions which comply with Section 5.9 provided (x) no
Default or Event of Default has occurred and is continuing or would result
therefrom and (y) the purchase price for any single purchase or acquisition does
not exceed 50% of Borrower Net Worth as of the date of such purchase or
acquisition minus all amounts which in accordance with GAAP would be
characterized as intangible assets (including goodwill) as of the date of such
purchase or acquisition (calculated on a pro forma basis giving effect to such
acquisition or purchase) and (z) the aggregate purchase price of all purchases
and acquisitions after December 31, 2014 does not exceed 100% of Borrower Net
Worth as of the date of such purchase or acquisition minus all amounts which in
accordance with GAAP would be characterized as intangible assets (including
goodwill) and (iii) sales of assets and capital stock and other ownership or
profit interests (including partnership, member or trust interest therein) of
Subsidiaries that are not Material Subsidiaries, provided no Default or Event of
Default has occurred and is continuing.

 

36



--------------------------------------------------------------------------------

SECTION 6.4 Regulations U and X. Not, and not permit any of its Subsidiaries to,
hold Margin Stock having a value in excess of 20% of the value of the assets of
the Borrower and its Subsidiaries taken as a whole after taking into account the
application of the proceeds of the Loan.

SECTION 6.5 Other Agreements. Not, and not permit any of its Subsidiaries to,
enter into any agreement containing any provision which would be violated or
breached by the performance of obligations hereunder or under any instrument or
document delivered or to be delivered by it hereunder or in connection herewith.

SECTION 6.6 Transactions with Affiliates. Not, and not permit any Subsidiary to,
enter into, or cause, suffer or permit to exist, directly or indirectly, any
arrangement, transaction or contract with any of its Affiliates unless such
arrangement, transaction or contract is on an arm’s length basis; provided that
there shall be excluded from the foregoing restrictions (a) transactions between
the Borrower and the Joint Venture, between the Borrower and any wholly-owned
Subsidiary of the Borrower, between any wholly-owned Subsidiaries of the
Borrower or between any wholly-owned Subsidiary of the Borrower and the Joint
Venture, (b) transactions expressly contemplated by written contracts between
(i) the Borrower or any wholly owned Subsidiary of the Borrower, on the one
hand, and any non-wholly owned Subsidiary or Affiliate of the Borrower (other
than a member of the ILS Fund Group) on the other hand or (ii) any non-wholly
owned Subsidiary of the Borrower and any Affiliate of the Borrower (other than a
member of the ILS Fund Group); provided the aggregate net amount paid by the
Borrower and its Subsidiaries thereunder does not exceed $30,000,000 in any
Fiscal Year, and (c) transactions between the Borrower or any of its
Subsidiaries and a member of the ILS Fund Group provided such transaction is
(i) related to the business of the Borrower as set forth in Section 5.9, (ii) in
compliance with the Borrower’s then-existing underwriting and investment
guidelines (collectively, the “Guidelines”) and (iii) conducted on an arms’
length basis. For the avoidance of doubt, each transaction between the Borrower
or one of its Subsidiaries and a member of the ILS Fund Group must meet the
Guidelines as well as any related transaction entered into by the Borrower or
such Subsidiary with a third party for the benefit or on behalf of such ILS Fund
Group member. By way of example, an Insurance Subsidiary may not act as a
fronting reinsurer on behalf of a member of the ILS Fund Group with respect to a
reinsurance risk unless such Insurance Subsidiary would have been in compliance
with the Guidelines had such Insurance Subsidiary taken the reinsurance risk
directly.

SECTION 6.7 .Limitation on Liens on Stock of Designated Subsidiaries. So long as
the Obligations remain outstanding, the Borrower will not, nor will it permit
any of its Subsidiaries to, create, assume, incur, guarantee or otherwise permit
to exist any Debt secured by any Lien upon any Equity Interests of any
Designated Subsidiary (whether such Equity Interests are now owned or hereafter
acquired) without effectively providing concurrently that the Obligations (and,
if the Borrower so elects, any other Debt of the Borrower that is not
subordinate to the Loan, and with respect to which the governing instruments
require, or pursuant to which the Borrower is otherwise obligated, to provide
such security) shall be secured equally and ratably with such Debt for at least
the time period such other Debt is so secured.

 

37



--------------------------------------------------------------------------------

SECTION 6.8 Restrictions on Negative Pledge Agreements. Not, and not permit any
of its Subsidiaries to enter into or assume any agreement which places any
restrictions upon the right of the Borrower or any of its Subsidiaries to sell,
pledge or otherwise dispose of any material portion of its properties now owned
or hereafter acquired other than as permitted under Section 6.7 (with respect to
the property subject to such Lien) and other than SPV Restrictions, except for
(a) such restrictions existing under or by reason of (i) applicable Law,
(ii) this Agreement or any other Loan Document or (iii) any agreement required
by applicable insurance regulations; (b) such restrictions and conditions on the
transfer of any asset pending the close of the sale of such asset or pending the
close of the purchase of any assets or Equity Interests of a Person (provided
such sale or purchase, as applicable, is permitted hereunder), (c) such
restrictions and conditions on the transfer of or granting of a Lien on any
asset subject to a Lien permitted by Section 6.7, (d) such restrictions
contained in any agreement entered into by an Insurance Subsidiary with any
insurance regulatory authority; (e) such restrictions in the Organization
Documents of Persons in whom the Borrower or a Non-Insurance Subsidiary has
invested in the ordinary course of business or any related subscription
agreements with respect to such investment, (f) such restrictions on cash or
other deposits or net worth requirements imposed by counterparties under
Insurance Policies, Reinsurance Agreements, Retrocession Agreements and Industry
Loss Warranties entered into in the ordinary course of business provided that in
the case of this clause (f) (1) the encumbrances and restrictions contained in
such agreement or net worth requirements taken as a whole are not materially
more favorable to the beneficiary thereof than the encumbrances and restrictions
contained in this Agreement, or (2) if such encumbrance or restriction is not
materially more disadvantageous to the Borrower or such Subsidiary than is
customary in comparable transactions and such encumbrance or restriction will
not materially affect the ability of the Borrower to pay the Obligations,
(g) restrictions contained in a Net Worth Maintenance Agreement that limit the
ability of the Borrower or its Subsidiaries to sell any capital stock or equity
interests in the Insurance Subsidiary for which such Net Worth Maintenance
Agreement is issued, (h) such restrictions imposed by any senior unsecured
issuance of Debt with an original principal amount in excess of $50,000,000
provided such restrictions are no more restrictive than those contained in the
Indenture dated July 1, 2001 between the Borrower and Deutsche Bank Trust
Company Americas (f/k/a Bankers Trust Company), as trustee and the Supplemental
Indenture dated as of January 31, 2003 relating to the 5.875% Senior Notes due
2013 and (i) such restrictions imposed by the Revolving Credit Agreement.

SECTION 6.9 No Amendment of Certain Documents. Not enter into or permit to exist
any amendment, modification or waiver of the Organization Documents of the
Borrower as in effect on the Effective Date which would in any manner be
materially adverse to the interests of the Lender.

SECTION 6.10 Dividends, Etc. Not, and not permit its Subsidiaries to,
(a) declare or pay any dividends on any of its capital stock (other than pro
rata payments of dividends by a Subsidiary to the Borrower and such Subsidiary’s
other shareholders), (b) purchase or redeem any of its capital stock or any
warrants, options or other rights in respect of such stock (other than the pro
rata purchase or redemption by a Subsidiary of its capital stock, warrants,
options or other rights in respect of such stock and redemptions by RIHL, RIHL
II or the ROIHL Entities of their respective redeemable preference shares),
(c) purchase or redeem or prepay, prior to its scheduled payment date, any Debt
(other than the Loan), or (d) set aside funds for any of the

 

38



--------------------------------------------------------------------------------

foregoing (collectively “Restricted Payments”); except that (i) the Borrower may
declare or pay any Restricted Payment described in clauses (a), (b) or (c) above
provided no acceleration or Trigger Default has occurred and is continuing on
the date of such declaration or payment, and (ii) any Insurance Subsidiary may
pay any Restricted Payment described in clause (a) and clause (b) above on a non
pro rata basis provided no Default or Event of Default has occurred and is
continuing on the date of such payment.

SECTION 6.11 Investments in DaVinci Entities. Not, and not permit its
Subsidiaries to, (i) incur contingent liabilities or otherwise provide credit
support (including granting a Lien on any of its assets) for the Debt of
DaVinciRe Holdings Ltd. or DaVinci Reinsurance Ltd. at any time or (ii) make any
loans to purchase or redeem any capital stock of or otherwise make any
investment in DaVinciRe Holdings Ltd. or DaVinci Reinsurance Ltd. during the
existence or continuation of any Default or Event of Default.

SECTION 6.12 Investments in the ROIHL Entities. Not, and not permit its
Subsidiaries to make any loans to or purchase or redeem any capital stock of or
otherwise make any investment in any ROIHL Entity during the existence or
continuation of any Default or Event of Default; provided, however, that the
Borrower and the Subsidiaries of the Borrower which own preferred shares of any
ROIHL Entity may require redemption of such preferred shares to the extent such
ROIHL Entity has funds available to make such redemption.

SECTION 6.13 Investments in ILS Fund Group. Not, and not permit its Subsidiaries
to, (i) incur contingent liabilities or otherwise provide credit support
(including granting a Lien on any of its assets) for the Debt of or enter into
any net worth maintenance agreements with respect to any member of the ILS Fund
Group at any time or (ii) make any loans to purchase or redeem any capital stock
of or otherwise make any investment in any member of the ILS Fund Group during
the existence or continuation of any Default or Event of Default.

ARTICLE VII.

EVENTS OF DEFAULT AND THEIR EFFECT

SECTION 7.1 Events of Default. Each of the following shall constitute an Event
of Default under this Agreement:

(a) Non-Payment of Loan. Default in the payment when due of any principal on the
Loan.

(b) Non-Payment of Interest, Fees, etc. Default, and continuance thereof for
three (3) Business Days, in the payment when due of interest on the Loan, fees
or of any other amount payable hereunder or under the Loan Documents.

(c) Non-Payment of Other Debt. (i) Default in the payment when due and
continuance of such default after any applicable grace period (whether or not
such Debt is accelerated) of any other Debt (or any letter of credit facility)
of, or guaranteed by, the Borrower or any of its Material Subsidiaries if the
aggregate amount of Debt (or, in the case of any letter of credit facility, the
issued letters of credit) of the Borrower and/or any of its Material
Subsidiaries which

 

39



--------------------------------------------------------------------------------

is due and payable or which is or may be accelerated, by reason of such default
or defaults is $75,000,000 or more, or (ii) default in the performance or
observance of any obligation or condition and continuance of such default after
any applicable grace period with respect to any such other Debt (or any letter
of credit facility) of, or guaranteed by, the Borrower and/or any of its
Material Subsidiaries if the effect of such default or defaults is to accelerate
or permit the acceleration of the maturity of any such Debt (or, in the case of
any letter of credit facility, the issued letters of credit) of $75,000,000 or
more in the aggregate prior to its expressed maturity.

(d) Other Material Obligations. Except for obligations covered under other
provisions of this Article VII, default in the payment when due, or in the
performance or observance of, any material obligation of, or material condition
agreed to by, the Borrower or any of its Material Subsidiaries with respect to
any material purchase or lease obligation of $75,000,000 or more (unless the
existence of any such default is being contested by the Borrower or such
Material Subsidiary in good faith and by appropriate proceedings and the
Borrower or such Material Subsidiary has established, and is maintaining,
adequate reserves therefor in accordance with GAAP) which default continues for
a period of 30 days.

(e) Bankruptcy, Insolvency, etc. (i) The Borrower or any Material Subsidiary
becomes insolvent or generally fails to pay, or admits in writing its inability
to pay, debts as they become due; (ii) there shall be commenced by or against
any such Person any case, proceeding or other action (A) under any existing or
future Law of any jurisdiction, domestic or foreign, relating to bankruptcy,
insolvency, supervision, conservatorship, liquidation, reorganization or relief
of debtors, seeking to have an order for relief entered with respect to it, or
seeking to adjudicate it bankrupt or insolvent, or seeking reorganization,
rehabilitation, conservation, supervision, arrangement, adjustment, winding-up,
liquidation, dissolution, composition or other relief with respect to it or its
debts, obligations or liabilities, or (B) seeking appointment of a receiver,
trustee, custodian, rehabilitator, conservator, supervisor, liquidator or other
similar official for it or for all or any substantial part of its assets, in
each case which (1) results in the entry of an order for relief or any such
adjudication or appointment or (2) if filed against such Person, remains
undismissed, undischarged or unstayed for a period of 60 days; or (iii) there
shall be commenced against any such Person any case, proceeding or other action
seeking issuance of a warrant of attachment, execution, distraint or similar
process against all or any substantial part of its assets which results in the
entry of an order for any such relief which shall not have been vacated,
discharged, or stayed or bonded pending appeal within 60 days from the entry
thereof; or (iv) any of such Persons shall take any action in furtherance of, or
indicating its consent to, approval of, or acquiescence in, any of the acts set
forth in clause (ii) or (iii) above; or (v) any Governmental Authority shall
issue any order of conservation, supervision or any other order of like effect
relating to any of such Persons.

(f) Non-compliance With Certain Covenants. Failure by the Borrower to comply
with its covenants set forth in Sections 6.1, 6.2, 6.8, 6.9, 6.10, 6.11, 6.12 or
6.13.

(g) Non-compliance With Other Provisions. Failure by the Borrower to comply with
or to perform any provision of this Agreement or the other Loan Documents (and
not constituting an Event of Default under any of the other provisions of this
Article VII) and continuance of such failure for 30 days from the earlier of
(i) the date an Executive Officer has knowledge of such failure and (ii) the
date the Lender has given notice of such failure to the Borrower.

 

40



--------------------------------------------------------------------------------

(h) Warranties and Representations. Any warranty or representation made by or on
behalf of the Borrower or any Subsidiary herein is inaccurate or incorrect or is
breached or false or misleading in any material respect as of the date such
warranty or representation is made; or any schedule, certificate, financial
statement, report, notice, or other instrument furnished by or on behalf of
Borrower or any Subsidiary to the Lender is false or misleading in any material
respect on the date as of which the facts therein set forth are stated or
certified.

(i) ERISA. Any ERISA Event shall occur or exist with respect to any Plan or
Multiemployer Plan of the Borrower and, as a result thereof, together with all
other ERISA Events then existing, the Borrower and its ERISA Affiliates have
incurred or would be reasonably likely to incur liability to any one or more
Plans or Multiemployer Plans or to the PBGC (or to any combination thereof) in
excess of $75,000,000.

(j) Loan Documents. Any action shall be taken by or on behalf of the Borrower or
any Affiliate thereof to discontinue any of the Loan Documents or to contest the
validity, binding nature or enforceability of any thereof.

(k) Change in Control. A Change in Control occurs.

(l) Judgments. A final judgment or judgments which exceed an aggregate of
$75,000,000 (excluding any portion thereof which is covered by insurance so long
as the insurer is reasonably likely to be able to pay and has accepted a tender
of defense and indemnification without reservation of rights) shall be rendered
against the Borrower or any Material Subsidiary and shall not have been
discharged or vacated or had execution thereof stayed pending appeal within 45
days after entry or filing of such judgment(s).

(m) Change in Law. Any change is made in the Insurance Code which affects the
dividend practices of any Insurance Subsidiary and which is reasonably likely to
have a Material Adverse Effect on the ability of the Borrower to perform its
obligations under the Agreement and such circumstances shall continue for 120
days.

SECTION 7.2 Remedies Upon Event of Default. If any Event of Default occurs and
is continuing, the Lender may take any or all of the following actions:

(a) declare the unpaid principal amount of the Loan, all interest accrued and
unpaid thereon, and all other amounts owing or payable hereunder or under any
other Loan Document to be immediately due and payable, without presentment,
demand, protest or other notice of any kind, all of which are hereby expressly
waived by the Borrower; and

(b) exercise all rights and remedies available to it under the Loan Documents;

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, the unpaid principal amount of the Loan and all interest and
other amounts as aforesaid shall automatically become due and payable, without
further act of the Lender.

 

41



--------------------------------------------------------------------------------

SECTION 7.3 Application of Funds. After the exercise of remedies provided for in
Section 7.2 (or after the Loan has automatically become immediately due and
payable as set forth in the proviso to Section 7.2), any amounts received on
account of the Obligations shall be applied by the Lender in the following
order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Lender and amounts payable under Article III)
payable to the Lender;

Second, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loan and other Obligations;

Third, to payment of that portion of the Obligations constituting unpaid
principal of the Loan; and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.

ARTICLE VIII.

CONDITIONS

SECTION 8.1 Conditions to Occurrence of the Effective Date. The occurrence of
the Effective Date shall be subject to the satisfaction of the following
conditions precedent:

(a) Receipt by the Lender of all of the following, each duly executed and dated
the Effective Date (or such earlier date as shall be satisfactory to the
Lender), each in form and substance satisfactory to the Lender (with such copies
as the Lender shall request):

(i) This Agreement and Certain Related Documents. This Agreement and such other
Loan Documents as are required to be delivered by the terms of this Agreement.

(ii) Resolutions. Certified copies of resolutions of the Board of Directors of
the Borrower authorizing the execution, delivery and performance, respectively,
of those documents and matters required of it with respect to this Agreement or
the other Loan Documents.

(iii) Incumbency and Signatures. A certificate of an Executive Officer
certifying the names of the individual or individuals authorized to sign this
Agreement and the other Loan Documents, together with a sample of the true
signature of each such individual. (The Lender may conclusively rely on each
such certificate until formally advised by a like certificate of any changes
therein.)

(iv) Opinion of Counsel. The opinion of (i) Willkie Farr & Gallagher LLP, New
York counsel to the Borrower, (ii) Stephen Weinstein, general counsel to the
Borrower, and (iii) Conyers Dill & Pearman Limited, special Bermuda legal
counsel to the Borrower, in each case addressed to the Lender in form and
substance satisfactory to the Lender and its counsel.

 

42



--------------------------------------------------------------------------------

(v) Officer’s Certificate. A certificate of an Executive Officer and the
secretary or assistant secretary of the Borrower certifying as to (1) a true and
correct copy of the Organization Documents of the Borrower as in effect on the
date on which the resolutions referred to in Section 8.1(a)(ii) were adopted and
on the Effective Date, (2) the due incorporation and good standing or valid
existence of the Borrower as a company or corporation organized under the laws
of the jurisdiction of its organization, and the absence of any proceeding for
the dissolution or liquidation of the Borrower, (3) the truth of the
representations and warranties of the Borrower contained in the Loan Documents
as though made on and as of the Effective Date, (4) compliance by the Borrower
as of the Effective Date with the financial covenants set forth in Section 6.1
and Section 6.2, (5) the absence of any event occurring and continuing, or
resulting from the Effective Date or the making of the Loan, that constitutes a
Default or Event of Default, provided that the secretary or assistant secretary
need certify only as to the matters in items (1) and (2) above.

(vi) Insurance Proceedings. A certificate of an Executive Officer that there are
no material insurance regulatory proceedings pending or, to the knowledge of the
Borrower, threatened against the Borrower or any Material Insurance Subsidiary
in any jurisdiction.

(vii) Material Adverse Effect Certificate. An officer’s certificate, signed by
an Executive Officer, certifying that to such officer’s best knowledge, since
December 31, 2014, there has not occurred a Material Adverse Effect.

(viii) Fees. The fees referred to in Section 2.4 which are due and payable on or
prior to the Effective Date shall have been paid to the Lender.

(ix) Financial Statements. Copies of the financial statements referred to in
Section 4.3 and the audited consolidated balance sheet of Renaissance Re and its
Subsidiaries, as of December 31, 2013 and the related consolidated statements of
income, cash flows and changes in shareholders’ equity for the Fiscal Year
ending as of the close of such date, all prepared in accordance with GAAP
(except as disclosed therein), all in form and substance satisfactory in all
respects to the Lender.

(x) PATRIOT Act Information. All documentation and other information requested
by the Lender that is required to satisfy applicable “know your customer” and
anti-money laundering rules and regulations, including without limitation the
PATRIOT Act.

(xi) Process Agent. A letter from RenRe North America Holdings Inc. agreeing to
be the service agent pursuant to Section 9.13(d).

(xii) Other. Such other documents as the Lender may reasonably request.

(b) Renaissance Re shall have a Financial Strength Rating of “A+” or higher.

(c) All governmental and third party consents and approvals necessary in
connection with the consummation of the Loan Documents and the other
transactions contemplated thereby

 

43



--------------------------------------------------------------------------------

shall have been obtained and remain in effect (with copies thereof delivered to
the Lender) and shall be satisfactory in all respects to the Lender and no law
or regulation shall be applicable or events have occurred which restrain the
consummation of, or impose materially adverse conditions upon, the transactions
under the Loan Documents.

(d) There shall not be any pending or threatened litigation, action, suit,
investigation, proceeding, bankruptcy or insolvency, injunction, order or claim
with respect to the Borrower or its subsidiaries or the transactions
contemplated by the Loan Documents, which, if adversely determined, could
reasonably be expected to have a Material Adverse Effect.

(e) The Lender shall have received a Loan Notice in form and substance
acceptable to the Lender.

ARTICLE IX.

MISCELLANEOUS

SECTION 9.1 Amendments and Waivers. No amendment or waiver of any provision of
this Agreement or any other Loan Document, and no consent with respect to any
departure by the Borrower therefrom, shall be effective unless the same shall be
in writing and signed by the Lender and the Borrower, and each such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given.

SECTION 9.2 Notices; Effectiveness; Electronic Communication.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier, to the address,
telecopier number or electronic mail address specified for such Person on
Schedule 9.2, and all notices and other communications expressly permitted
hereunder to be given by telephone shall be made to the applicable telephone
number set forth on Schedule 9.2.

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

(b) Electronic Communications. Notices and other communications to the Lender
hereunder may be delivered or furnished by electronic communication (including
electronic mail and Internet or intranet websites) pursuant to procedures
approved by the Lender. The Lender or the Borrower may, in its discretion, agree
to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications.

 

44



--------------------------------------------------------------------------------

Unless the Lender otherwise prescribes, (i) notices and other communications
sent to an electronic mail address shall be deemed received upon the sender’s
receipt of an acknowledgement from the intended recipient (such as by the
“return receipt requested” function, as available, return electronic mail or
other written acknowledgement), provided that if such notice or other
communication is not sent during the normal business hours of the recipient,
such notice or communication shall be deemed to have been sent at the opening of
business on the next business day for the recipient, and (ii) notices or
communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its electronic
mail address as described in the foregoing clause (i) of notification that such
notice or communication is available and identifying the website address
therefor.

(c) Change of Address, Etc. Each of the Borrower and the Lender may change its
address, telecopier or telephone number for notices and other communications
hereunder by notice to the other party hereto.

(d) Reliance by Lender. The Lender shall be entitled to rely and act upon any
notices (including a telephonic Loan Notice) purportedly given by or on behalf
of the Borrower even if (i) such notices were not made in a manner specified
herein, were incomplete or were not preceded or followed by any other form of
notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. The Borrower shall indemnify
the Lender and the Related Parties of the Lender from all losses, costs,
expenses and liabilities resulting from the reliance by such Person on each
notice purportedly given by or on behalf of the Borrower, except to the extent
that such losses, costs, expenses or liabilities are determined by a court of
competent jurisdiction by a final and nonappealable judgment to have resulted
solely from the gross negligence or willful misconduct of such Person. All
telephonic notices to and other telephonic communications with the Lender may be
recorded by the Lender, and each of the parties hereto hereby consents to such
recording.

SECTION 9.3 No Waiver; Cumulative Remedies; Enforcement. No failure by the
Lender to exercise, and no delay by the Lender in exercising, any right, remedy,
power or privilege hereunder shall operate as a waiver thereof; nor shall any
single or partial exercise of any right, remedy, power or privilege hereunder
preclude any other or further exercise thereof or the exercise of any other
right, remedy, power or privilege. The rights, remedies, powers and privileges
herein provided are cumulative and not exclusive of any rights, remedies, powers
and privileges provided by Law.

SECTION 9.4 Expenses; Indemnity; Damage Waiver.

(a) Costs and Expenses. The Borrower shall pay (i) all reasonable documented
expenses incurred by the Lender and its Affiliates (including the reasonable
documented out-of-pocket fees, charges and disbursements of counsel for the
Lender and its Affiliates (including the allocated costs of internal counsel)),
in connection with the preparation, negotiation, due diligence, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), and (ii) all reasonable documented expenses incurred by the Lender
(including the reasonable documented fees, charges and disbursements of any
counsel for the Lender or Affiliate thereof, (including the allocated costs of
internal counsel)), in connection with the enforcement or

 

45



--------------------------------------------------------------------------------

protection of its rights (A) in connection with this Agreement and the other
Loan Documents, including its rights under this Section, or (B) in connection
with the Loan made hereunder, including all such expenses incurred during any
workout, restructuring or negotiations in respect of the Loan.

(b) Indemnification by the Borrower. The Borrower shall indemnify the Lender and
each Related Party of the Lender (each such Person being called an “Indemnitee”)
against, and hold each Indemnitee harmless from, any and all losses, claims,
damages, liabilities and related expenses (including the reasonable and
documented fees, charges and disbursements of any counsel for any Indemnitee
(including the allocated costs of internal counsel for such Indemnitee), and
settlement costs incurred by such Indemnitee), incurred by any Indemnitee or
asserted against any Indemnitee by any third party or by the Borrower arising
out of, in connection with, or as a result of (i) the execution or delivery of
this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby or thereby, the performance by the parties hereto of their
respective obligations hereunder or thereunder, the consummation of the
transactions contemplated hereby or thereby, (ii) the Loan or the use or
proposed use of the proceeds therefrom, or (iii) any actual or prospective
claim, litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by the Borrower, and regardless of whether any Indemnitee is a party
thereto; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses (x) are determined by a court of competent jurisdiction by
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Indemnitee, (y) result from a claim brought by the
Borrower against an Indemnitee for breach in bad faith of the obligations of
such Indemnitee hereunder or under any other Loan Document, if the Borrower has
obtained a final and nonappealable judgment in its favor on such claim as
determined by a court of competent jurisdiction or (z) result from any dispute
solely between or among Indemnitees other than any claims arising out of any act
or omission on the part of the Borrower or its Affiliates.

(c) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable Law, the Borrower shall not assert, and hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, the Loan or the use of the proceeds
thereof. No Indemnitee referred to in subsection (b) above shall be liable for
any damages arising from the use by unintended recipients of any information or
other materials distributed to such unintended recipients by such Indemnitee
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby other than for direct or actual
damages resulting from the gross negligence or willful misconduct of such
Indemnitee as determined by a final and nonappealable judgment of a court of
competent jurisdiction.

(d) Payments. All amounts due under this Section shall be payable not later than
ten Business Days after demand therefor.

(e) Survival. The agreements in this Section shall survive the repayment,
satisfaction or discharge of the Loan and the other Obligations.

 

46



--------------------------------------------------------------------------------

SECTION 9.5 Payments Set Aside. To the extent that any payment by or on behalf
of the Borrower is made to the Lender, or the Lender exercises its right of
setoff, and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by the Lender in
its discretion) to be repaid to a trustee, receiver or any other party, in
connection with any proceeding under any Debtor Relief Law or otherwise, then to
the extent of such recovery, the obligation or part thereof originally intended
to be satisfied shall be revived and continued in full force and effect as if
such payment had not been made or such setoff had not occurred.

SECTION 9.6 Successors and Assigns.

(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that the Borrower may not assign
or otherwise transfer any of its rights or obligations hereunder without the
prior written consent of the Lender. Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
to the extent provided in subsection (c) of this Section and, to the extent
expressly contemplated hereby, the Related Parties of the Lender) any legal or
equitable right, remedy or claim under or by reason of this Agreement.

(b) Assignments by Lender. The Lender may at any time assign, in whole but not
in part, its rights and obligations under this Agreement (including the entire
amount of the Loan at the time owing to it); provided that the consent of the
Borrower (such consent not to be unreasonably withheld or delayed) shall be
required unless (i) an Event of Default has occurred and is continuing at the
time of such assignment or (ii) such assignment is to an Affiliate of the
Lender; provided further that the Borrower shall be deemed to have consented to
any such assignment unless it shall object thereto by written notice to the
Lender within five (5) Business Days after having received notice thereof. The
Borrower will maintain a register as to the identity of the Lender.

(c) Participations. The Lender may at any time, without the consent of, or
notice to, the Borrower, sell participations to any Person (each, a
“Participant”) in all or a portion of the Lender’s rights and/or obligations
under this Agreement; provided that (i) the Lender’s obligations under this
Agreement shall remain unchanged, (ii) the Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrower shall continue to deal solely and directly with the
Lender in connection with the Lender’s rights and obligations under this
Agreement.

Any agreement or instrument pursuant to which the Lender sells such a
participation shall provide that the Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement. Subject to subsection (d) of this Section, the
Borrower agrees that each Participant shall be entitled to the benefits of
Sections 3.1, 3.4 and 3.5 to the same extent as if it were the Lender and had
acquired its interest by assignment pursuant to subsection (b) of this Section.
To the extent permitted by Law, each Participant also shall be entitled to the
benefits of Section 9.8 as though it were the Lender.

 

47



--------------------------------------------------------------------------------

(d) Limitations upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Section 3.1 or Section 3.4 than the Lender
would have been entitled to receive with respect to the participation sold to
such Participant, unless the sale of the participation to such Participant is
made with the Borrower’s prior written consent. A Participant that would be a
Foreign Lender if it were a Lender shall not be entitled to the benefits of
Section 3.1 unless the Borrower is notified of the participation sold to such
Participant and such Participant agrees, for the benefit of the Borrower, to
comply with Section 3.1(e) as though it were a Lender.

(e) Certain Pledges. The Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note(s), if any) to secure obligations of the Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank or other
central bank; provided that no such pledge or assignment shall release the
Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for the Lender as a party hereto.

SECTION 9.7 Treatment of Certain Information; Confidentiality. The Lender agrees
to maintain the confidentiality of the Information (as defined below), except
that Information may be disclosed (a) to its Affiliates and to its and its
Affiliates’ respective partners, directors, officers, employees, agents,
trustees, advisors and representatives (it being understood that the Persons to
whom such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority purporting to have jurisdiction
over it or its Affiliates (including any self-regulatory authority, such as the
National Association of Insurance Commissioners), (c) to the extent required by
applicable Laws or regulations or by any subpoena or similar legal process,
(d) to any other party hereto, (e) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section, to (i) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights or obligations under this Agreement or (ii) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Borrower and its obligations, (g) with the consent of the Borrower, (h) to
the extent such Information (x) becomes publicly available other than as a
result of a breach of this Section or (y) becomes available to the Lender or any
of its Affiliates on a nonconfidential basis from a source other than the
Borrower or (i) to any rating agency when required by it, provided that, prior
to any disclosure, such rating agency shall undertake in writing to preserve the
confidentiality of any Information received by it from the Lender. For purposes
of this Section, “Information” means all information received from the Borrower
or any Subsidiary relating to the Borrower or any Subsidiary or any of their
respective businesses, other than any such information that is available to the
Lender on a nonconfidential basis prior to disclosure by the Borrower or any
Subsidiary, provided that, in the case of information received from the Borrower
or any Subsidiary after the date hereof, such information is clearly identified
at the time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

 

48



--------------------------------------------------------------------------------

The Lender acknowledges that (a) the Information may include material non-public
information concerning the Borrower or a Subsidiary, as the case may be, (b) it
has developed compliance procedures regarding the use of material non-public
information and (c) it will handle such material non-public information in
accordance with applicable Law, including United States Federal and state
securities Laws.

SECTION 9.8 Right of Setoff. If an Event of Default shall have occurred and be
continuing, the Lender and its Affiliates is hereby authorized at any time and
from time to time, to the fullest extent permitted by applicable Law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final, in whatever currency) at any time held and other obligations (in
whatever currency) at any time owing by the Lender or any of its Affiliates to
or for the credit or the account of the Borrower against any and all of the
obligations of the Borrower now or hereafter existing under this Agreement or
any other Loan Document to the Lender, irrespective of whether or the Lender
shall have made any demand under this Agreement or any other Loan Document and
although such obligations of the Borrower may be contingent or unmatured or are
owed to a branch or office of the Lender different from the branch or office
holding such deposit or obligated on such indebtedness. The rights of the Lender
and its Affiliates under this Section are in addition to other rights and
remedies (including other rights of setoff) that the Lender or its Affiliates
may have. The Lender agrees to notify the Borrower promptly after any such
setoff and application, provided that the failure to give such notice shall not
affect the validity of such setoff and application.

SECTION 9.9 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Lender shall receive
interest in an amount that exceeds the Maximum Rate, the excess interest shall
be applied to the principal of the Loan or, if it exceeds such unpaid principal,
refunded to the Borrower. In determining whether the interest contracted for,
charged, or received by the Lender exceeds the Maximum Rate, such Person may, to
the extent permitted by applicable Law, (a) characterize any payment that is not
principal as an expense, fee, or premium rather than interest, (b) exclude
voluntary prepayments and the effects thereof, and (c) amortize, prorate,
allocate, and spread in equal or unequal parts the total amount of interest
throughout the contemplated term of the Obligations hereunder.

SECTION 9.10 Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Loan Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 8.1, this Agreement shall become effective when it shall
have been executed by the Lender and when the Lender shall have received a
counterpart hereof that bears the signature of the Borrower. Delivery of an
executed counterpart of a signature page of this Agreement by telecopy or other
electronic imaging means shall be effective as delivery of a manually executed
counterpart of this Agreement.

SECTION 9.11 Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered

 

49



--------------------------------------------------------------------------------

pursuant hereto or thereto or in connection herewith or therewith shall survive
the execution and delivery hereof and thereof. Such representations and
warranties have been or will be relied upon by the Lender, regardless of any
investigation made by the Lender or on its behalf and notwithstanding that the
Lender may have had notice or knowledge of any Default or Event of Default at
the time of the Loan, and shall continue in full force and effect as long as the
Loan or any other Obligation hereunder shall remain unpaid or unsatisfied.

SECTION 9.12 Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

SECTION 9.13 Governing Law; Jurisdiction; Etc.

(a) GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

(b) SUBMISSION TO JURISDICTION. THE BORROWER IRREVOCABLY AND UNCONDITIONALLY
SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE EXCLUSIVE JURISDICTION OF THE
COURTS OF THE STATE OF NEW YORK AND OF THE UNITED STATES DISTRICT COURT OF THE
SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF
THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN
RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW
YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT
THAT THE LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST THE BORROWER OR ITS PROPERTIES
IN THE COURTS OF ANY JURISDICTION.

(c) WAIVER OF VENUE. EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY
COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT.

 

50



--------------------------------------------------------------------------------

(d) SERVICE OF PROCESS. THE BORROWER IRREVOCABLY CONSENTS THAT SERVICE OF
PROCESS MAY BE MADE BY REGISTERED OR CERTIFIED MAIL DIRECTED TO IT AT THE
ADDRESS OF ITS AGENT FOR SERVICE OF PROCESS, RENRE NORTH AMERICA HOLDINGS INC.,
3200 ATLANTIC AVENUE, SUITE 114, RALEIGH, NC 27604, AND SERVICE SO MADE SHALL BE
DEEMED TO BE COMPLETED UPON THE EARLIER OF ACTUAL RECEIPT THEREOF OR THREE
(3) DAYS AFTER DEPOSIT IN THE UNITED STATES MAILS, PROPER POSTAGE PREPAID AND
PROPERLY ADDRESSED. IN ADDITION, EACH PARTY HERETO IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 9.2. NOTHING IN
THIS AGREEMENT SHALL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN
ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

SECTION 9.14 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

SECTION 9.15 No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrower acknowledges and agrees that: (i) (A) the Borrower has
consulted its own legal, accounting, regulatory and tax advisors to the extent
it has deemed appropriate, and (B) the Borrower is capable of evaluating, and
understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; (ii) (A) the Lender is and
has been acting solely as a principal and, except as expressly agreed in writing
by the relevant parties, has not been, is not, and will not be acting as an
advisor, agent or fiduciary for the Borrower or any of its Affiliates, or any
other Person and (B) the Lender does not have any obligation to the Borrower or
any of its Affiliates with respect to the transactions contemplated hereby
except those obligations expressly set forth herein and in the other Loan
Documents; and (iii) the Lender and its Affiliates may be engaged in a broad
range of transactions that involve interests that differ from those of the
Borrower and its Affiliates, and the Lender does not have any obligation to
disclose any of such interests to the Borrower or its Affiliates. To the fullest
extent permitted by Law, the Borrower hereby waives and releases any claims that
it may have against the Lender with respect to any breach or alleged breach of
fiduciary duty in connection with any aspect of any transaction contemplated
hereby.

 

51



--------------------------------------------------------------------------------

SECTION 9.16 Electronic Execution of Assignments and Certain Other Documents.
The words “execution,” “signed,” “signature,” and words of like import in any
assignment agreement or in any amendment or other modification hereof (including
waivers and consents) shall be deemed to include electronic signatures or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature or the use
of a paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable Law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state Laws based on the Uniform Electronic
Transactions Act.

SECTION 9.17 USA PATRIOT Act. The Lender hereby notifies the Borrower that
pursuant to the requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56
(signed into Law October 26, 2001)) (the “PATRIOT Act”), it is required to
obtain, verify and record information that identifies the Borrower, which
information includes the name and address of the Borrower and other information
that will allow the Lender to identify the Borrower in accordance with the
PATRIOT Act. The Borrower shall, promptly following a request by the Lender,
provide all documentation and other information that the Lender requests in
order to comply with its ongoing obligations under applicable “know your
customer” and anti-money laundering rules and regulations, including the PATRIOT
Act.

SECTION 9.18 Judgment Currency. If, for the purposes of obtaining judgment in
any court, it is necessary to convert a sum due hereunder or any other Loan
Document in one currency into another currency, the rate of exchange used shall
be that at which in accordance with normal banking procedures the Lender could
purchase the first currency with such other currency on the Business Day
preceding that on which final judgment is given. The obligation of the Borrower
in respect of any such sum due from it to the Lender hereunder or under the
other Loan Documents shall, notwithstanding any judgment in a currency (the
“Judgment Currency”) other than that in which such sum is denominated in
accordance with the applicable provisions of this Agreement (the “Agreement
Currency”), be discharged only to the extent that on the Business Day following
receipt by the Lender of any sum adjudged to be so due in the Judgment Currency,
the Lender may in accordance with normal banking procedures purchase the
Agreement Currency with the Judgment Currency. If the amount of the Agreement
Currency so purchased is less than the sum originally due to the Lender from the
Borrower in the Agreement Currency, the Borrower agrees, as a separate
obligation and notwithstanding any such judgment, to indemnify the Lender, as
the case may be, against such loss. If the amount of the Agreement Currency so
purchased is greater than the sum originally due to the Lender in such currency,
the Lender, as the case may be, agrees to return the amount of any excess to the
Borrower (or to any other Person who may be entitled thereto under applicable
Law).

SECTION 9.19 Entire Agreement. This Agreement and the other Loan Documents
represent the final agreement among the parties and may not be contradicted by
evidence of prior, contemporaneous, or subsequent oral agreements of the
parties. There are no unwritten oral agreements among the parties.

[Signature Pages Follow]

 

52



--------------------------------------------------------------------------------

RENAISSANCERE HOLDINGS LTD. By: /s/ Jeffrey D. Kelly Name: Jeffrey D. Kelly
Title: Chief Financial Officer

 

RenaissanceRe Credit Agreement

Signature Page



--------------------------------------------------------------------------------

BARCLAYS BANK PLC By: /s/ Samuel Coward Name: Samuel Coward Title: VP

 

RenaissanceRe Credit Agreement

Signature Page